Exhibit 10.7

CBS TELEVISION NETWORK

A Division of CBS Inc.

AFFILIATION AGREEMENT

 

 

CBS TELEVISION NETWORK, A Division of CBS Inc., 51 West 52 Street, New York, New
York 10019 (“CBS”), and WESTWIND COMMUNICATIONS L.L.C., 1901 Westwind Drive,
Bakersfield, California 93301 (“Broadcaster”), licensed to operate television
station KBAK-TV at Bakersfield, California on channel number 29 (“Affiliated
Station”), hereby mutually covenant and agree, as of the 4th day of December,
1995, as follows:

 

1. Offer, Acceptance and Delivery of Network Programs.

Broadcaster shall have a “first call” on CBS network television programs
(“Network Programs”) as follows:

 

  (a) Offer of Network Programs.

CBS shall offer to Broadcaster “first call” on the right to broadcast by
Affiliated Station Network Programs which are to be broadcast on a network basis
by any television broadcast station licensed to operate in Affiliated Station’s
community of license.

 

  (b) Acceptance of Network Programs.

As to any offer described in Paragraph 1(a) of this Agreement, Broadcaster may
accept such offer only by notifying CBS, by means of CBS’s computer-based
communications system, of such acceptance within 72 hours (exclusive of
Saturdays, Sundays and holidays), or such longer as CBS may specify therein,
after such offer; provided, however, that, if the first broadcast referred to in
such offer is scheduled to occur less than 72 hours after the making of the
offer, Broadcaster shall notify CBS of the acceptance or rejection of such offer
as promptly as possible and in any event prior to the first broadcast time
specified in such offer. Such acceptance shall constitute Broadcaster’s
agreement that Affiliated Station will broadcast such Network Program or
Programs in accordance with the terms of this Agreement and of such offer, and
so long as Affiliated Station so broadcasts such Network Program or Programs,
CBS will not, subject to its rights in the program material, authorize the
broadcast thereof on a network basis by any other television broadcast station
licensed to operate in Affiliated Station’s community of license; provided,
however, that CBS shall have the right to authorize any television broadcast
station, wherever licensed to operate, to broadcast any Network Program
consisting of an address by the President of the United States of America on a
subject of public importance or consisting of coverage of a matter of immediate
national concern. If, as to any Network Program offered hereunder, Broadcaster
does not notify CBS of acceptance as provided for in this Paragraph 1(b),
Broadcaster shall have no rights with respect to such Network Program, and CBS
may offer such Network Program on the same or different terms to any other
television broadcast station or stations licensed to operate in Affiliated
Station’s community of license;

 

- 1 -



--------------------------------------------------------------------------------

Exhibit 10.7

 

provided, however, that, if any Network Program offered hereunder is accepted,
by Affiliated Station, upon any other terms or conditions to which CBS agrees in
writing, then the provisions of this Agreement shall apply to the broadcast of
such Network Program except to the extent such provisions are expressly varied
by the terms and conditions of such acceptance as so agreed to by CBS.

 

  (c) Delivery of Network Programs.

Any obligation of CBS to furnish Network Programs for broadcasting by Affiliated
Station is subject to CBS’s making of arrangements satisfactory to it for the
delivery of Network Programs to Affiliated Station. CBS shall be responsible for
providing and will pay for all uplink, transponder, landline or other costs of
transmitting Network Programs to Affiliated Station, but will not be responsible
for Affiliated Station’s downlinking or other reception of Network Programs.

 

2. Payment to Broadcasters.

 

  (a) Definitions.

 

  (i) “Live Time Period” means the time period or periods specified by CBS in
its initial offer of a Network Program to Broadcaster for the broadcast of such
Network Program over Affiliated Station; (ii) “Affiliated Station’s Network
Rate” shall be $1,065 and is used herein solely for purposes of computing
payments by CBS to Broadcaster; (iii) “Commercial Availability” means a period
of time made available by CBS during a Network Commercial Program for one or
more Network Commercial Announcements or local cooperative commercial
announcements; and (iv) “Network Commercial Announcements” means a commercial
announcement broadcast over Affiliated Station during a Commercial Availability
and paid for by or on behalf of one or more CBS advertisers, but does not
include announcements consisting of billboards, credits, public service
announcements, promotional announcements and announcements required by law.

 

  (b) Payment for Broadcast of Programs.

For each Network Commercial Program or portion thereof, except those specified
in Paragraph 2(c) hereof, which is broadcast over Affiliated Station during the
Live Time Period therefor and the Live Time Period for which is set forth in the
table below, CBS shall pay Broadcaster the amount resulting from multiplying the
following:

 

  (i) Affiliated Station’s Network Rate; by

 

  (ii) the percentage set forth below opposite such time period (which, unless
otherwise specified, is expressed in Affiliated Station’s then-current local
time); by

 

  (iii) the fraction of an hour substantially occupied by such program or
portion thereof; by

 

  (iv) the fraction of the aggregate length of all Commercial Availabilities
during such program or portion thereof occupied by Network Commercial
Announcements

 

- 2 -



--------------------------------------------------------------------------------

Exhibit 10.7

 

Table

 

Monday through Friday

  

7:00 a.m. - 9:00 a.m.

   11.2%

9:00 a.m. - 11:00 a.m.

   15%

11:00 a.m. - 3:00 p.m.

   6%

3:00 p.m. - 5:00 p.m.

   12%

5:00 p.m. - 8:00 p.m.

   15%

8:00 p.m. - 11:00 p.m.

   30%

11:00 p.m. - 12:00 a.m.

   15%

Saturday

  

7:00 a.m. - 8:00 a.m.

   7%

8:00 a.m. - 5:00 p.m.

   12%

5:00 p.m. - 8:00 p.m.

   15%

8:00 p.m. - 11:00 p.m.

   30%

11:00 p.m. - 12:00 a.m.

   15%

Sunday

  

11:30 a.m. - 5:00 p.m.

   12%

5:00 p.m. - 7:00 p.m.

   15%

7:00 p.m. - 11:00 p.m.

   30%

11:00 p.m. - 12:00 a.m.

   15%

For each Network Program or portion thereof, except those specified in Paragraph
2(c) hereof, which is broadcast by Affiliated Station during a time period other
than the Live Time Period therefor and the Live Time Period for which is set
forth in the table above, CBS shall pay Broadcaster as if Affiliated Station had
broadcast such program or portion thereof during such Live Time Period, except
that:

 

  (i) if the percentage set forth above opposite the time period during which
Affiliated Station broadcast such program or portion thereof is less than that
set forth opposite such Live Time Period, then CBS shall pay Broadcaster on the
basis of the time period during which Affiliated Station broadcast such program
or portion thereof; and

 

  (ii) if the time period or any portion thereof during which Affiliated Station
broadcast such program is not set forth in the table above, then CBS shall pay
Broadcaster in accordance with Paragraph 2(c) hereof.

 

- 3 -



--------------------------------------------------------------------------------

Exhibit 10.7

 

  (c) Payment for Broadcast of Other Programs.

For the following programs, the percentages listed below (rather than those
daypart percentages set forth in the table in Paragraph 2(b) hereinabove) shall
be used in computing payment to Affiliated Station:

 

Monday-Friday Daytime Game shows   15% Monday-Friday Continuing Dramas   6%
Monday-Friday Late Night Day part  

40.0% per telecast for live clearance or 5.0% per telecast for

delayed clearance

Monday-Friday CBS EVENING NEWS   5% CBS Sports programs   0% CBS SUNDAY MORNING
and FACE THE NATION   8%

Notwithstanding the payment obligations set forth in Paragraph 2(b) above, CBS
shall pay Broadcaster such amounts as specified in CBS’s program offer for
Network Programs broadcast by Affiliated Station consisting of (i) special event
programs (including, but not limited to, such programs as awards programs,
mini-series, movie specials, entertainment specials, special-time-period
broadcasts of regularly-scheduled series, and news specials such as political
conventions, election coverage, presidential inaugurations and related events),
(ii) paid political programming, and (iii) programs for which CBS specified a
Live Time Period, or which Affiliated Station broadcast during a time period,
any portion of which is not set forth in the table above.

 

  (d) Deduction.

From the amounts otherwise payable to Broadcaster hereunder, there shall be
deducted, for each week of the term of this Agreement, a sum equal to 168% of
Affiliated Station’s Network Rate.

 

  (e) Omitted.

 

  (f) Time of Payment.

CBS shall make the payments hereunder reasonably promptly after the end of each
four-week or five-week accounting period of CBS for Network Commercial Programs
broadcast during such accounting period.

 

- 4 -



--------------------------------------------------------------------------------

Exhibit 10.7

 

  (g) Reports.

Broadcaster shall submit to CBS in the manner requested by CBS such reports as
CBS may reasonably request concerning the broadcasting of Network Programs by
Affiliated Station.

 

3. Term and Termination.

 

  (a) Term.

The term of this Agreement shall be the period commencing on March 4, 1996 and
expiring on March 3, 2006; provided, however, that, unless Broadcaster or CBS
shall notify the other at least six months prior to the expiration of the
original period or any subsequent five-year period that the party giving such
notice does not wish to have the term extended beyond such period, the term of
this Agreement shall be automatically extended upon the expiration of the
original period and each subsequent extension thereof for an additional period
of five years. Notwithstanding any provision of any offer or acceptance under
Paragraph 1 hereof, upon the expiration or any termination of the term of this
Agreement, Broadcaster shall have no right whatsoever to broadcast over
Affiliated Station any Network Program.

 

  (b) Termination on Transfer of License or Interest in Broadcaster.

Broadcaster shall notify CBS forthwith if any application is made to the Federal
Communications Commission relating to a transfer of control of Broadcaster or
the assignment of Broadcaster’s license for Affiliated Station. In the event
that CBS shall reasonably disapprove of the proposed transferee, CBS shall have
the right to terminate this Agreement effective as of the effective date of any
such transfer (except a transfer within the provisions of Section 73.3540(f) of
the Federal Communications Commission’s present Rules and Regulations) by giving
Broadcaster notice thereof, and of its reasons for disapproving of the proposed
transferee, within thirty days after the date on which Broadcaster gives CBS
notice of the making of such application. If CBS does not so terminate this
Agreement, Broadcaster shall, prior to the effective date of any such transfer
of any interest in Broadcaster or of Broadcaster’s license for Affiliated
Station, and as a condition precedent to such transfer, procure and deliver to
CBS, in form reasonably satisfactory to CBS, the agreement of the proposed
transferee that, upon consummation of the transfer, the transferee will
unconditionally assume and perform all obligations of Broadcaster under this
Agreement. Upon delivery of said agreement to CBS, in form satisfactory to it,
the provisions of this Agreement applicable to Broadcaster shall, effective upon
the date of such transfer, be applicable to such transferee and Broadcaster
shall have no other liability or obligation to CBS under this Agreement.

Broadcaster’s obligations to procure the assumption of this Agreement by any
transferee of Affiliated Station as a condition precedent to such transfer shall
be deemed to be of the essence of this Agreement; further, Broadcaster expressly
recognizes that money damages will be inadequate to compensate CBS for the
breach of such obligation, and that CBS shall accordingly be entitled to
equitable relief to enforce the same.

 

  (c) Termination on Change of Transmitter Location, Power, Frequency or Hours
of Operation of Affiliated Station.

 

- 5 -



--------------------------------------------------------------------------------

Exhibit 10.7

 

Broadcaster shall notify CBS forthwith if application is made to the Federal
Communications Commission to modify the transmitter location, power or frequency
of Affiliated Station so as to substantially reduce or increase the Station’s
coverage area or Broadcaster plans to substantially reduce the hours of
operation of Affiliated Station. CBS shall have the right to terminate this
Agreement, effective upon the effective date of such modification, by giving
Broadcaster notice thereof within thirty (30) days after the date on which
Broadcaster gives CBS notice of the application or plan for such modification.
If Broadcaster fails to notify CBS as required herein, then CBS shall have the
right to terminate this Agreement by giving Broadcaster thirty (30) days’ notice
thereof within thirty (30) days of the date on which CBS first learns of such
application.

 

  (d) Termination in the Event of Bankruptcy.

Upon one (1) month’s notice, CBS may terminate this Agreement if a petition in
bankruptcy is filed by or on behalf of Broadcaster, or Broadcaster otherwise
takes advantage of any insolvency law, or an involuntary petition in bankruptcy
is filed against Broadcaster and not dismissed within thirty (30) days
thereafter, or if a receiver or trustee of any of Broadcaster’s property is
appointed at any time and such appointment is not vacated within thirty
(30) days thereafter (it being understood that Broadcaster will have a similar
right of termination upon the occurrence of any such event with respect to CBS).

 

  (e) Termination in the Event of Breach.

Each party, effective upon notice to the other, may, in addition to its other
rights, terminate this Agreement if any material representation, warranty or
agreement of the other party contained in this Agreement has been breached.

 

4. Use of Network Programs.

 

  (a) General.

Broadcaster shall not broadcast any Network Program over Affiliated Station
unless such Network Program has first been offered by CBS to Broadcaster for
broadcasting over Affiliated Station and has been accepted by Broadcaster in
accordance with this Agreement. Except with the prior written consent of CBS,
Broadcaster shall neither sell any Network Program, in whole or in part, or any
time therein, for sponsorship, nor otherwise use Network Programs except as
specifically authorized in this Agreement. Affiliated Station shall not
broadcast any commercial announcement or announcements during any interval,
within a Network Program, which is designated by CBS to Affiliated Station as
being for the sole purpose of making a station identification announcement.
Broadcaster shall, with respect to each Network Program broadcast over
Affiliated Station, broadcast such Network Program in its entirety (including
but not limited to commercial announcements, billboards, credits, public service
announcements, promotional announcements and network identification), without
interruption, alteration, compression, deletion or addition of any kind, from
the beginning of the Network Program to the final system cue at the conclusion
of the Network Program. Nothing herein shall be construed as preventing
Broadcaster’s deletion of (i) part of a Network Program in order to broadcast an
emergency announcement or

 

- 6 -



--------------------------------------------------------------------------------

Exhibit 10.7

 

news bulletin; (ii) a promotional announcement for a Network Program not to be
broadcast over Affiliated Station (provided that Affiliated Station shall
broadcast an alternative promotional announcement for CBS network programming in
place of the deleted promotional announcement); (iii) such words, phrases or
scenes as Broadcaster, in the reasonable exercise of its judgment, determines it
would not be in the public interest to broadcast over Affiliated Station;
provided, however, that Broadcaster shall not substitute for any material
deleted pursuant to this clause (iii) any commercial or promotional announcement
of any kind whatsoever; and provided further that Broadcaster shall notify CBS
of every such deletion within 72 hours thereof. Broadcaster shall not, without
CBS’s prior written consent, authorize or permit any Network Program, recording,
or other material furnished by CBS to Broadcaster or Affiliated Station
hereunder to be recorded, duplicated, rebroadcast, retransmitted or otherwise
used for any purpose whatsoever other than broadcasting by Affiliated Station as
provided herein; except that Broadcaster may assert a right to carriage of
Affiliated Station’s signal by a cable system pursuant to the provisions of
Section 4 of the Cable Consumer Protection and Competition Act of 1992 (“the
1992 Cable Act”) and may, to the extent permitted by paragraph 4(b) hereof,
grant consent to the retransmission of such signal by a cable system or other
multichannel video programming distributor, as defined by said Act, pursuant to
the provisions of Section 6 thereof.

 

  (b) Retransmission Consent.

Broadcaster may grant consent to the retransmission of Affiliated Station’s
signal by a cable system or other multichannel video programming distributor
pursuant to the provisions of Section 6 of the 1992 Cable Act (hereafter
“retransmission consent”), provided that one of the following conditions applies
at the time retransmission consent is granted:

 

  (i) the cable system or other multichannel program service on which Affiliated
Station’s signal is to be retransmitted serves television homes within
Affiliated Station’s television market;

 

  (ii) the majority of television homes served by the cable system or other
multichannel program service on which Affiliated Station’s signal is to be
retransmitted are within a county or community in which Affiliated Station’s
signal is, and has been since October 5, 1992, “significantly viewed” as defined
in Section 76.54 of the FCC’s rules; or

 

  (iii) the cable system or other multichannel program service on which
Affiliated Station’s signal is to be retransmitted carried such signal on
October 5 , 1992, and does not receive such signal by satellite delivery.

Notwithstanding anything to the contrary in the foregoing, in no case shall
retransmission consent be granted to a television receive-only satellite
service, or a direct broadcast satellite service, if Affiliated Station’s signal
is to be retransmitted by such service to television homes outside of Affiliated
Station’s television market other than “unserved household(s),” as that term is
defined in

 

- 7 -



--------------------------------------------------------------------------------

Exhibit 10.7

 

Section 119(d) of Title 17, United States Code, as in effect on October 5, 1992.
For purposes of this paragraph, a station’s “television market” shall be defined
in the same manner as set forth in Sections 76.55(e) and 76.59 of the FCC’s
rules.

 

  (c) Taped Recordings of Network Programs.

When authorized to make a taped delayed broadcast of a Network Program,
Broadcaster shall use Broadcaster-owned tape to record the Network Program when
transmitted by CBS only for a single broadcast by Affiliated Station and shall
erase the Program recorded on the tape within 24 hours of broadcasting the
Network Program and observe any limitations which CBS may place on the
exploitation of the Network Program so recorded and erased.

 

5. Rejection, Refusal, Substitution and Cancellation of Network Programs.

 

  (a) Rights of Broadcaster and CBS.

With respect to Network Programs offered to or already accepted hereunder by
Broadcaster, nothing in this Agreement shall be construed to prevent or hinder:

 

  (i) Broadcaster from rejecting or refusing any such Network Program which
Broadcaster reasonably believes to be unsatisfactory or unsuitable or contrary
to the public interest, or from substituting a program which, in Broadcaster’s
opinion, is of greater local or national importance; or

 

  (ii) CBS from substituting one or more other Network Programs, in which event
CBS shall offer such substituted program or programs to Broadcaster pursuant to
the provisions of Paragraph 1 hereof; or

 

  (iii) CBS from canceling one or more Network Programs.

 

  (b) Notice.

In the event of any such rejection, refusal, substitution or cancellation by
either party hereto, such party shall notify the other thereof as soon as
practicable by telex or by such computer-based communications system as CBS may
develop for notifications of this kind. Notice given to CBS shall be addressed
to CBS Affiliate Relations.

 

6. Disclosure of Information.

CBS shall, before furnishing any Network Program, disclose to Broadcaster
information of which CBS has knowledge concerning the inclusion of any matter in
such Network Program for which any money, service or other valuable
consideration is directly or indirectly paid or promised to, or charged or
accepted by, CBS or any employee of CBS or any other person with whom CBS deals
in connection with the production or preparation of such Network Program, it
being understood, however, that CBS’s inadvertent failure to provide such
information shall not be deemed a material breach of this Agreement which shall
afford Broadcaster any right to terminate this Agreement. As used in this
paragraph 6, the term “service or other valuable consideration” shall not
include any service or property furnished without charge or at a nominal charge
for use in, or in connection

 

- 8 -



--------------------------------------------------------------------------------

Exhibit 10.7

 

with, any Network Program “unless it is so furnished in consideration for an
identification in a broadcast of any person, product, service, trademark, or
brand name beyond an identification which is reasonably related to the use of
such service or property on the broadcast,” as such words are used in
Section 317 of the Communications Act of 1934 as amended. The provisions of this
Paragraph 6 requiring the disclosure of information shall not apply in any case
where, because of a waiver granted by the Federal Communications Commission, an
announcement is not required to be made under said Section 317. The inclusion in
any such Network Program of an announcement required by said Section 317 shall
constitute the disclosure to Broadcaster required by this Paragraph 6.

 

7. Indemnification.

CBS will indemnify Broadcaster, its advertisers and advertising agencies from
and against any and all claims, damages, liabilities, costs and expenses of
every kind whatsoever arising out of the broadcasting, pursuant to this
Agreement, of Network Programs furnished by CBS including but not limited to
claims, damages, liabilities, costs and expenses (i) based upon alleged libel,
slander, defamation, invasion of the right of privacy, or violation or
infringement of copyright or literary or dramatic rights; (ii) based upon the
broadcasting of Network Programs as furnished by CBS, without any deletions by
Broadcaster material to the claim in question; and (iii) not based upon any
material added by Broadcaster to such Network Programs (as to which deletions
and added material Broadcaster shall, to the like extent, indemnify CBS, all
network advertisers, if any, on such Network Program, and the advertising
agencies of such advertisers). Furthermore, each party will so indemnify the
other only if such other party gives the indemnifying party prompt notice of any
claim or litigation to which its indemnity applies; it being agreed that the
indemnifying party shall have the right to assume the defense of any or all
claims or litigation to which its indemnity applies and that the indemnified
party will cooperate fully with the indemnifying party in such defense and in
the settlement of such claim or litigation. Except as herein provided to the
contrary, neither Broadcaster nor CBS shall have any rights against the other
party hereto for claims by third persons or for the non-operation of facilities
or the non-furnishing of Network Programs for broadcasting if such non-operation
or non-furnishing is due to failure of equipment, action or claims by any third
person, labor dispute or any cause beyond such party’s reasonable control.

 

8. News Reports Included in Affiliated Station’s Local News Broadcasts.

As provided in the agreements pertaining to CBS Newsnet and CBS regional news
cooperatives (but as a separate obligation of this Affiliation Agreement as
well), Broadcaster shall make available, on request by CBS News, coverage
produced by Affiliated Station of news stories and breaking news events of
national and/or regional interest, to CBS News and to regional news cooperatives
operated by CBS News. Affiliated Station shall be compensated at CBS News’
then-prevailing rates for material broadcast by CBS News or included in the
national Newsnet service.

 

9. Non-Duplication of Network Programs.

(a) For purposes of this paragraph, a television station’s “Network Exclusivity
Zone” shall mean the zone within thirty-five (35) miles of the station’s
reference points, or, in the case of a

 

- 9 -



--------------------------------------------------------------------------------

Exhibit 10.7

 

“small market television station,” as defined in Section 76.92 of the FCC rules,
the zone within 55 a miles of said reference points; provided, however, that in
no case shall the “Network Exclusivity Zone” include an area within the Area of
Dominant Influence (ADI), as determined by Arbitron and published in the
then-current edition of its Television ADI Market Guide, of another CBS
Television Network Affiliate. A station’s “reference points” for purposes of
this paragraph shall be as defined in Section 73.658(m) of the FCC rules, and
shall be deemed to include, with respect to a station in a hyphenated market,
the reference points of each named community in that market.

(b) Broadcaster shall be entitled to exercise, within Affiliated Station’s
Network Exclusivity Zone, the protection against duplication of network
programming, as provided by Sections 76.92 through 76.97 of the FCC rules, with
respect to a Network Program during the period beginning one (1) day before and
ending seven (7) days after the delivery of such Network Program by CBS to
Broadcaster; provided, however, that such right shall apply only to Network
Programs broadcast in the live time period as offered or on no more than a one
day delay as accepted by CBS; and provided further that nothing herein shall be
deemed to preclude CBS from granting to any other broadcast television station
licensed to any other community similar network non-duplication rights within
that station’s Network Exclusivity Zone, and Broadcaster’s aforesaid right of
network non-duplication shall not apply with respect to the transmission of the
programs of another CBS affiliate (current or future) by a “community unit,” as
that term is defined by the rules of the FCC, located (wholly or partially)
within the area in which Broadcaster’s Network Exclusivity Zone overlaps the
Network Exclusivity Zone of that other CBS affiliate.

 

  (c) Omitted.

 

10. Assignment, Conveyance and Conditions for Use of Descramblers.

(a) For value received, CBS hereby conveys, transfers, and assigns to
Broadcaster, all of its rights, title and interest in and to the tangible
personal property consisting of two (2) Videocipher 1B Descramblers (the
“Descramblers”) subject to the following conditions:

(i) Broadcaster may not assign its rights in the Descramblers to any party
without CBS’s written approval.

(ii) At the termination or expiration of this Agreement, Broadcaster’s rights in
the Descramblers shall cease and Broadcaster shall take appropriate steps to
assign the Descramblers to CBS.

(b) Broadcaster shall use the Descramblers solely in connection with the
broadcast rights granted and specified in the Agreement.

 

- 10 -



--------------------------------------------------------------------------------

Exhibit 10.7

 

(c) CBS makes no warranties whatsoever, either express or implied, in respect of
the equipment including, but not limited to, any warranties of merchantability
or fitness for a particular purpose.

(d) Broadcaster shall be solely responsible for any and all installation and
other related costs or charges in connection with the use and installation of
the Descramblers. Broadcaster shall at all times use and maintain the
Descramblers as instructed by CBS and the manufacturer and shall use its best
efforts to assure that the Descramblers are kept in good condition and that no
tampering with the Descramblers or other breach of security, as defined in
subparagraph (g) below, occurs. Broadcaster shall promptly notify the CBS
Satellite Management Center by telephone of any defect or failure in the
operation of the Descramblers and shall follow such procedures as are
established by CBS for the replacement or repair of the Descramblers. CBS shall
be responsible for the cost of correcting any defect or of rectifying any
failure of the Descramblers to operate during the Term of the Agreement,
provided that Broadcaster shall be responsible for any costs associated with its
failure to follow the prescribed procedures.

(e) In addition to its rights under paragraph 7 of the Agreement, CBS will not
be liable for any damages resulting from the operation of the Descramblers or
from the failure of the Descramblers to function properly or, any loss, cost or
damage to Broadcaster or others arising from defects or non-performance of the
Descramblers.

(f) If Broadcaster makes any use of the Descramblers in violation of the terms
and conditions of this Agreement, said use shall be a material breach of this
Agreement.

(g) Should Broadcaster’s willful acts or negligence result in any breach in the
security of the two Descramblers covered by this Agreement, such breach of
security shall be a material breach of this Agreement. Breach of security shall
include but not be limited to any theft of all or part of the Descramblers, any
unauthorized reproduction of all or part of the Descramblers, any unauthorized
reproduction of the code involved in descrambling the network feed from CBS to
Broadcaster, or any related misappropriation of the physical property or
intellectual property contained in the Descramblers.

11. General.

(a) As of the beginning of the term hereof, this Agreement takes the place of,
and is substituted for, any and all television affiliation agreements heretofore
existing between Broadcaster and CBS concerning Affiliated Station, subject only
to the fulfillment of any obligations thereunder relating to events occurring
prior to the beginning of the term hereof. This Agreement cannot be changed or
terminated orally and no waiver by either Broadcaster or CBS of any breach of
any provision hereof shall be or be deemed to be a waiver of any preceding or
subsequent breach of the same or any other provision of this Agreement.

(b) The obligations of Broadcaster and CBS under this Agreement are subject to
all applicable federal, state and local law, rules and regulations (including
but not limited to the Communications Act of 1934 as amended and the Rules and
Regulations of the Federal Communications Commission) and this Agreement and all
matters or issues collateral thereto shall be governed by the law of the State
of New York applicable to contracts performed entirely therein.

 

- 11 -



--------------------------------------------------------------------------------

Exhibit 10.7

 

(c) Neither Broadcaster nor CBS shall be or be deemed to be or hold itself our
as the agent of the other under this Agreement.

(d) Unless specified otherwise, all notices given hereunder shall be given in
writing, by personal delivery, mail, telegram, telex system or private wire at
the respective addresses of Broadcaster and CBS set forth above, unless either
party at any time or times designates another address for itself by notifying
the other party thereof by certified mail, in which case all notices to such
party shall thereafter be given at its most recently so designated address.
Notice given by mail shall be deemed given on the date of mailing thereof with
postage prepaid. Notice given by telegram shall be deemed given on delivery of
such telegram to a telegraph office with charges thereof prepaid or to be billed
to the sender thereof. Notice given by private wire shall be deemed given on the
sending thereof.

(e) The titles of the paragraphs in this Agreement are for convenience only and
shall not in any way affect the interpretation of this Agreement.

(f) CBS agrees that the CBS Network Programs offered to Affiliated Station
during the term of this Agreement will be the same as those offered on a
national basis to other CBS Network affiliated television stations, it being
understood that the foregoing is intended to apply only to CBS’s primary network
service and not to any additional network service(s) which CBS may offer should
the FCC’s rules so allow. CBS also agrees that the CBS Network Programs offered
to Affiliated Station during the term of this Agreement will consist of a
variety of entertainment, sports, children’s, news and public affairs programs
of an overall quality, character and content consistent with the CBS Network
Programs offered to Affiliated Station and other CBS affiliates on a national
basis during the 1994-95 Network television season, it being understood that the
ratings success of any such programs shall not be considered indicative of their
overall quality and character.

(g) In the event that negotiations with the CBS Affiliates Advisory Board result
in the revision of any provision of the standard form CBS Television Network
Affiliation Agreement which revision would be more favorable to Affiliated
Station than the comparable provision in this Affiliation Agreement, CBS will
promptly offer in writing to amend this Agreement to conform to such more
favorable provision.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

WESTWIND COMMUNICATIONS L.L.C.    

CBS TELEVISION NETWORK

A Division of CBS Inc.

By  

/s/ SIGNATURE

    By  

/s/ SIGNATURE

 

- 12 -



--------------------------------------------------------------------------------

Exhibit 10.7

LOGO [g74033ex10-6_13.jpg]

WESTWIND COMMUNICATIONS L.L.C.

Bakersfield, California

Ladies and Gentlemen:

Reference is made to the CBS Television Network Affiliation Agreement between
us, as amended, without limitation, by those certain letter agreements dated
September 23, 1998 and October 22, 2001 (collectively, the “NFL Amendments”),
relating to broadcast station KBAK-TV at Bakersfield, California, and other
agreements between us with respect thereto (collectively, the “Affiliation
Agreement”). You and we have agreed (the “2003 Agreement”) to further amend the
Affiliation Agreement as follows. Capitalized terms not otherwise defined herein
shall the meaning ascribed to them in the Affiliation Agreement.

1. CBS shall make available to Broadcaster for local sale two (2) additional
30-second prime-time units per week. One (1) 30-second unit shall be adjacent to
or within “Without a Trace,” and the other such unit shall be adjacent to or
within “Judging Amy,” it being understood that, in the event of cancellation of
one or both of the foregoing programs, or a significant decrease in the ratings
achieved by them from those prevailing during the 2003-2004 television season,
the unit(s) shall be placed adjacent to or within another prime-time program(s)
comparable to today’s ranking of the relevant above-mentioned program (provided,
in no event shall a unit be relocated to another program that has a lower rank
than the program from which it is being moved). This will create a new minimum
of one hundred nine (109) 30-second units per week of Prime Time Inventory to be
made available for sale by Broadcaster, which minimum will be reasonably equally
distributed throughout Prime Time and will remain in place through and including
December 31, 2014. In addition, CBS shall make available to Broadcaster for
local sale three (3) additional 30-second units per week in “The CBS Evening
News With Dan Rather,” or its sucessor program, with one such unit being
scheduled as an internal break on each of Monday, Wednesday and Friday, subject
to adjustment for significant ratings shortfall or gain.

To reflect this additional Inventory being made available to Broadcaster:

(a) The first and third sentence of Subparagraph 2 (h) (i) shall be amended by
substituting “one hundred nine (109) 30-second units” for “one hundred seven
(107) 30-second units.” In addition, the first clause of the first sentence of
Subparagraph 2 (h) (i) shall be amended by substituting “Commencing on
December 31, 2003 and continuing through December 31, 2014” for “Commencing on
August 31, 1998, and thereafter during the NFL Broadcast Period”.



--------------------------------------------------------------------------------

Exhibit 10.7

(b) The following shall be inserted before the final sentence of Subparagraph 2
(h) (i):

In addition, from December 31, 2003 through December 31, 2014, CBS shall make
available to Broadcaster for local sale three (3) additional 30-second units per
week in “The CBS Evening News Dan Rather” (or its successor program) (in
addition to the amount of Inventory that is available for sale by broadcaster in
such Network Program as the date hereof), with one such additional unit being
scheduled on each of Monday, Wednesday and Friday, subject to adjustment for
significant ratings shortfall or gain.

(c) The final sentence of Subparagraph 2 (h) (i) shall be revised to read:

Except as otherwise provided in the preceding sentence with respect to “The CBS
Evening News with Dan Rather,” and in Subparagraph 2 (h) (ii) or (iii), nothing
contained in this Paragraph 2(h) shall in any way establish or otherwise affect
Affiliated Station’s right to Inventory during periods other than Prime Time.

In all other respects, Paragraph 2 (h) (i) will remain unchanged.

2. To reflect CBS’ recapture of units of Inventory in the Network Programs “Late
Show With David Letterman”, “The Early Show” and “Late, Late Show with Craig
Kilborn”, Paragraph 2 (h) (v) of the Affiliation Agreement shall be amended to
read as follows:

Provided that nothing in this paragraph shall limit the final sentence of
Subparagraph 2 (h) (i) hereof, Broadcaster hereby acknowledges and agrees that,
effective December 31, 2003, CBS shall sell for its own account (A) one (1)
additional 30-second unit of Inventory per weeknight in the “Late Show With
David Letterman” (or its successor program) in commercial position #5 (B) two
(2) additional 30-second units of Inventory per weekday in “The Early Show” (or
its successor program); and (C) four (4) 30-second units of Inventory per
weeknight in “Late, Late Show With Craig Kilborn” (or any successor program) in
commercial positions #2 (one [1] unit), #4 (two [2] units) and (one [1] unit).
The foregoing shall be in addition to the additional Inventory that has been
sold by CBS for its own account since August 31, 1998, as contemplated by the
1998 Agreement.

3. The following new paragraph shall be added to the Affiliation Agreement
immediately after the paragraph of the Affiliation Agreement titled “Affiliated
Station Contribution to NFL Football Costs” (added by Paragraph A (14) of the
1998 Agreement), and shall become the next to last numbered paragraph of the
Affiliation Agreement:

Annual NCAA Contribution.

 

2



--------------------------------------------------------------------------------

Exhibit 10.7

(i) Effective as of December 31, 2003, and continuing throughout the term or any
renewal or extension of the Affiliation Agreement until December 31, 2014,
Broadcaster shall make annual payments to CBS that shall be determined as set
forth in clause (ii) below of this subparagraph (the “Annual NCAA
Contribution”). When there is a change in the Network-Affiliated Station
Licensee in a particular DMA, the Annual NCAA Contributions due from the former
and new Network-Affiliated Station Licensees in such DMA shall be prorated
between them based on the portion of the year, between the CBS Network’s initial
presentation of an event (an “NCAA Event”) the broadcast rights to which have
been acquired pursuant to that certain agreement between CBS Broadcasting Inc.
and the NCAA, dated November 18, 1999 (the “NCAA Agreement”) and the CBS
Network’s final presentation of an NCAA Event during the same year, during which
each has been a Network-Affiliated Station Licensee.

(ii) Broadcaster’s Annual NCAA Contribution shall be an amount equal to (A)
Eight Million Dollars ($8,000,000) multiplied by (B) a fraction, the numerator
of which is the Affiliated Station’s Households (based on television households
as of 2003/2004) and the denominator of which is the Adjusted CBS Households
(based on television households as of 2003/2004) of all Network-Affiliated
broadcast station affiliated with the CBS Network that are not owned or
controlled, directly or indirectly, by CBS. The figure of $8,000,000 referred to
in the preceding sentence reflects the total Annual NCAA Contributions of all
Network Affiliated Station Licensees.

(iii) Commencing on December 31, 2003, Broadcaster’s Annual NCAA Contribution
shall be $21,172, and shall either (A) be deducted in twelve equal installments
from the amounts payable by CBS, if any, to Broadcaster under Paragraph 2 hereof
or (B) be paid in twelve (12) equal installments by Broadcaster to CBS on a
monthly basis in arrears on or before the 15th day of each calendar month
following the calendar month for which such payment is due (e.g., the first
payment will be due February 15th). Within thirty (30) days after the date
hereof, Broadcaster shall notify CBS in writing of the manner by which the
Annual NCAA Contribution shall be paid. In the event that Broadcaster fails to
so notify CBS within such thirty (30)-day period, Broadcaster shall be deemed to
have elected to pay the Annual NCAA Contribution by means of a deduction against
amounts payable by CBS hereunder as provider in Clause (A) of the first sentence
of this Subsection (iii). CBS

 

3



--------------------------------------------------------------------------------

Exhibit 10.7

 

shall have the right to offset against any amounts payable by CBS to Broadcaster
under this Agreement any installment of the Annual NCAA Contribution that is
more one hundred twenty (120) days past due. If the installments for the Annual
NCAA Contribution are deducted from the amounts payable by CBS under Paragraph 2
hereof, such monthly installments will be itemized and labeled as the “Annual
NCAA Contribution” on the remittance statement that accompanies the payment by
CBS. Notwithstanding anything to the contrary in the foregoing, if the total
amount of Broadcaster’s Annual NCAA Contribution or a monthly installment of
such Annual NCAA Contribution exceeds or will exceed the amounts payable by CBS
to Broadcaster under Paragraph 2 hereof for such period, CBS shall bill
Broadcaster for such Annual NCAA Contribution or for such installment, as the
case maybe.

4. Notwithstanding anything to the contrary contained in the NFL Amendments,
subparagraphs 1(a), 1(b)(ii), 1(d) and 1(e) therein are hereby extended through
December 31, 2006.

5. Except as provided in paragraph 4 above, the term of this 2003 Agreement
shall commerce December 31, 2003 and be effective through December 31, 2014.
During the foregoing period and the period provided in paragraph 4 above, the
provision contained in this 2003 Agreement shall be incorporated, as applicable,
in their entirely in any amendment without the approval of The Board of
Directors of CBS Television Network Affiliates Association, which approval may
be granted or withheld in its sole and absolute discretion.

5. CBS agrees to the formation of a “Futures Committee(s),” comprised of CBS
executives having responsibility for issues relating to the digital spectrum,
retransmission consent, programming and marketing (including such executive
having principal responsibility for High Definition television), and
representatives of the affiliate body appointed by The Board of Directors of CBS
Television Network Affiliates Association, to discuss potential joint
initiatives and mutual opportunities in these areas, including to the extent
appropriate, issues of common concern with Congress and the FCC.

6. CBS agrees that it will not solicit Broadcaster or any other CBS affiliated
Station Licensee for financial assistance for future program acquisitions unless
it has first consulted The Board of Directors of CBS Television Network
Affiliates Association which, in its sole discretion, may subject such request
to a full and comprehensive review in the event of significantly changed
marketplace conditions.

7. This Amendment is being submitted to all Network-Affiliated Station Licensee
for approval. If this Amendment is rejected by the Network-Affiliated Station

 

4



--------------------------------------------------------------------------------

Exhibit 10.7

 

Lincensees whose television stations, in the aggregate, exceed 5% or more of the
total DMA coverage (as determined by Nielsen Media Research, Inc.) of such
Network-Affiliated Station Licensees, then, at the option of CBS, this Amendment
may be declared null and void ab initio. Any Network-Affiliated Station Licensee
from which CBS has not received an executed copy of this Agreement by December
15, 2003 will be deemed to have rejected the Agreement for purposes of this
Paragraph. Within a reasonable time following such date, CBS shall notify
Affiliated Station and The Board of Directors of CBS Television Network
Affiliates Association of the satisfaction or the failure to satisfy the
condition set forth in this Paragraph.

In all other respects, the terms of the Affiliation Agreement, as amended, are
hereby confirmed and ratified. If the foregoing reflects your understanding of
the agreement between you and CBS, please signify your agreement to the
foregoing by executing the Agreement in the space indicated below, faxing such
executed Agreement to the attention of Rhonda Troutman at Facsimile No.
212-975-4229 and returning one original executed copy of the same to Rhonda
Troutman, Vice President, CBS Affiliate Relations, 7th Floor, 51 West 52 Street,
New York 10019.

 

Very truly yours,

CBS Affiliate Relations,

A Unit of CBS Broadcasting Inc.

By:  

/s/ Peter K. Schruth

Name:   Peter K. Schruth Title:   President

Agreed and Accepted this 12 day of December, 2003.

 

WESTWIND COMMUNICATIONS L.L.C. By:  

/s/ Wayne W. Lansche

Name:   Wayne W. Lansche Title:   President

 

5



--------------------------------------------------------------------------------

Exhibit 10.7

September 23, 1998

WESTWIND COMMUNICATIONS L.L.C.

Bakersfield, California

Gentlemen:

The purpose of this letter agreement (the “Agreement”) is to set forth our
agreement as to certain amendments to that certain CBS Television Network
Affiliation Agreement (the “Affiliation Agreement”) between you and us relating
to broadcast station KBAK-TV at Bakersfield, California, and other agreements
between you and us with respect thereto. Capitalized terms not otherwise defined
in this letter agreement will have the meaning ascribed thereto in the
Affiliation Agreement.

A. Amendments to Agreement. You and we agree that the Affiliation Agreement
shall be amendment as follows:

1. Paragraph 1(a) of the Affiliation Agreement is hereby amended by adding a new
sentence at the end of the paragraph which shall read in its entirely as
follows:

CBS shall, during the NFL Broadcast Period, offer to Broadcaster for
broadcasting by Affiliated Station those NFL Games the broadcast rights to which
were acquired by CBS pursuant to the NFL Agreement.

2. In order to implement a new agreement regarding Affiliated Station’s
exclusivity as to the transmission of Network Programs on non-broadcast media,
Paragraph 1(b) of the Affiliation Agreement is amended by deleting the portion
of paragraph 1(b) that begins after the first sentence of that Paragraph in its
entirely and inserting the following in lieu thereof:

Such acceptance shall constitute Broadcaster’s agreement that Affiliated Station
will broadcast such Network Program or Network Programs in accordance with the
terms of this Agreement and of such offer, and so long as Affiliated Station so
broadcasts such Network Program or Network Programs, CBS will not (i) authorize
the broadcast thereof on a network basis by any other broadcast station licensed
to operate in Affiliated Station’s community of license or (ii) except as
otherwise provided in Paragraph 1(d) below, distribute, authorize or permit the
distribution of Network Programs to or by means of any Video System available to
viewers in Affiliated Station’s designated market area as defined by Nielsen
Media Research, Inc. (“DMA”), at any time during the Exclusivity Period;
provided, however, that the covenants and provisions set forth in clause (ii) of
this Paragraph 1(b) (the “Exclusivity Arrangements” shall not be applicable to
(A) any Network Program the broadcast rights to which were acquired prior to the
date hereof or to the distribution arrangements described in that certain letter
from Howard F. Jaeckel, Esq. to Kurt A. Wimmer, Esq., dated September 23, 1998,
or (B) as to any Licensed Network Program not covered by Clause (A), excerpt as
provided in Paragraph 1(e). If as to any Network Program offered hereunder.
Broadcaster does not notify CBS as provided for in this Paragraph 1(b),
Broadcaster shall have no rights with respect to such Network Program, and CBS
may offer such Network Program on the same or different terms to any other
television



--------------------------------------------------------------------------------

Exhibit 10.7

 

broadcast station or stations license to operate in Affiliated Station’s
community of license; provided, however, that, if any Network Program offered
hereunder is accepted by Affiliated Station, upon any other terms or conditions
to which CBS agrees in writing, then the provisions of this Agreement shall
apply to the broadcast of such Network Program except to the extent such
provisions are expressly varied by the terms and conditions of such acceptance
as so agrees to by CBS.

3. Paragraph 1 of the Affiliation Agreement is hereby amended by adding a new
Paragraph 1(d) thereto which shall read in its entirely as follows:

(d) Exception to the Exclusively Period. Notwithstanding Paragraph 1(b) to the
contrary, Network Programs may be distributed by CBS to or by means of any Video
Systems prior to the expiration of the Exclusivity Period in the limited
circumstances described below provided that such Network Programs are
distributed by CBS in accordance with the terms of this Paragraph 1(d).

(i) CBS-Produced News Footage and Segments. CBS may distribute to or by means of
other Video Systems any News Segment or News Footage produced by or on behalf of
CBS News Following the broadcast of such News Segment (which may include News
Footage gathered by Affiliated Station pursuant to the news service and
cooperative arrangement, currently doing business under the name “CBS NewsPath,”
established by Schedule B to the Affiliation Agreement (the “NewsPath Service”))
or News Footage, as the case may be, on the CBS Network. Without effecting the
meaning of “Network Program” as used in this Agreement and the Affiliation
Agreement, nothing herein shall be construed as preventing CBS from (a)
distributing to Video Systems, as part of the NewsPath Service, News Footage or
News Segments concurrent with its delivery to Network Affiliated Licensees as
part of such NewsPath Service or (b) from distributing to Video Systems archival
material that has not previously been broadcast on the CBS Network.

(ii) Affiliated Station-Produced News Segments. CBS may distribute to or by
means of other Video Systems any News Segment produced by Affiliated Station
provided that (A) such News Segment has been broadcast on the CBS Network and
(B) CBS has received the prior written consent of Affiliated Station to such
distribution.

(iii) Affiliated Station-Produced News Footage. CBS may distribute to other
Video Systems News Footage produced by Affiliated Station provided that (A) such
News Footage has been provided for simultaneous broadcast on the CBS Network or
has been provided to Network Affiliated Station Licensees under the NewsPath
Service and (B) in cases in which the News Footage is “unique and exclusive,”
CBS has received the prior written consent of Affiliated Station to such
distribution. For purposes of this Agreement, News Footage is “unique and
exclusive” if, in the reasonable judgment of Affiliated Station, no other media
outlet other than Affiliated Station has visual or aural coverage of comparable
content and/or quality of specific subject of such News Footage or if
considerations unique to the business needs of Affiliated Station reasonably
require that such footage not be distributed to other Video Systems. Broadcaster
shall be required to provide reasonable notification to CBS that it regards any
particular News Footage made available to CBS by Broadcasters as “unique and
exclusive.”

 

2



--------------------------------------------------------------------------------

Exhibit 10.7

 

(iv) Talk Shows. CBS may distribute Talk Show episodes to or by means of any
Video System provided that such episode is distributed no earlier than 90 days
after the first broadcast date on which CBS offers such Talk Shows episode to
Affiliated Station for simultaneous television broadcasting.

(v) Award Shows and Sporting Events. CBS may distribute any Award Show or
Sporting Event to or by means of any Video System provided that such Award Show
or Sporting Event is distributed no earlier that five days after the first
broadcast date to which CBS offers such Award Show or Sporting Event to
Affiliated Station for simultaneous television broadcasting.

(vi) Video on Demand. CBS may distribute any Network Program to any Video System
that makes such Network Program available for viewing on a subscription or fee
for viewing basis at the time of each individual subscriber’s own choosing as
part of a general video-on-demand service, provided that net income received by
CBS from such a service within Affiliated Station’s DMA is shared on a 50%-50%
basis with Affiliated Station. At any time after September 25, 2001, CBS or the
Advisory Board, by written notice to the other, shall have the right to
renegotiate the income sharing provisions of this Subparagraph 1(d)(vi), as
provided in Paragraph 3(f) hereof.

(vii) Events of National Importance. CBS may distribute to or by means of any
Video System and may authorized the telecast by any broadcast station, wherever
licensed to operate, any Network Program that consists of (A) an address by the
President of the United States of America on a subject of national importance or
(B) coverage of a matter if immediate national concern.

(viii) Pay-Per-View of Sporting Events. Nothing herein shall be construed to
prevent CBS from distributing, authorizing or permitting the distribution of a
Sporting Event offered as part of a package of such events for viewing
nationally on a subscription or fee for viewing basis (a “Pay-Per-View
Exhibition”); provided, however, that in so doing CBS shall cause the particular
Sporting Event offered by the CBS Network for broadcasting by Affiliated Station
to be blacked out for purposes of such Pay-Per-View Exhibition within Affiliated
Station’s DMA.

(ix) Syndication. Notwithstanding anything to the contrary herein, once the
episodes of a particular Network Program have entered the Syndication Window,
the owner of the rights in such episodes may distribute, authorize or permit the
distribution of any episodes of the Network Program for exhibition by means of
any Video System, at any time subsequent to the Broadcast Season during which
CBS first offers such episodes to CBS affiliates for simultaneous television
broadcasting on the CBS Network.

(x) Home Video. Nothing in clause (ii) of Paragraph 1(b) hereof shall be
applicable to the distribution or commercial sale to the general public of
Network Programs for exhibition in the home by means of video cassettes, video
discs or similar devices.

(xi) Cancellation of Program. The obligation of CBS under clause (ii) of
Paragraph 1(b) and Paragraph 1(f) hereof shall expire with respect to each
episodic Network Program (whether a Licensed Network Program or a CBS Owned
Network Program) as of the date CBS ceases to broadcast such Network Program on
a network basis.

 

3



--------------------------------------------------------------------------------

Exhibit 10.7

 

(xii) Additional Exclusions. Nothing in clause (ii) of Paragraph 1(b) hereof
shall be applicable to the distribution by means of any Video Systems of Network
Programs that are Theatrical Movies, Made-for-Television Movies, Non-Dramatic
Specials or Mini-Series.

4. Paragraph 1 of the Affiliation Agreement is hereby amended by adding a new
Paragraph 1(e) thereto which shall read in its entity as follows:

(c) Licensed Network Programs.

(i) Exclusivity Arrangements. CBS shall use its commercially reasonable efforts
(which efforts shall not require the payment of additional consideration to
third-party licensors) to obtain such contractual or other rights from third
parties as may be necessary so that the Exclusivity Arrangements will apply to
all Licensed Network Programs as if such Licensed Network Programs were CBS
Owned Network Programs for purposes of clause (ii) of Paragraph 1(b) hereof. CBS
shall provide Broadcaster with prompt written notice in the event that the
Exclusivity Arrangements will not apply to any Licensed Network Program, which
notice shall be dispatched no later than (A) the date that is seven days after
the public announcement by CBS that it will carry such Licensed Network Program
in its program schedule for the Broadcast Season, (B) if such Licensed Network
Program was not originally included in the program schedule for the Broadcast
Season, the date on which CBS offers such Licensed Network Program to CBS
affiliates for simultaneous television broadcasting on the CBS Network, or (C)
with respect to any such Licensed Network Program (other than a series pilot),
the date that is seven days after CBS has entered any agreement that is
inconsistent with the Exclusivity Arrangements.

(ii) Preemption. If the Exclusivity Arrangements do not apply to any Licensed
Network Program for any reason, Broadcaster shall have the right to preempt such
Licensed Network Program and substitute in its place a program selected by
Broadcaster. Broadcaster shall notify CBS as far in advance as reasonably
practicable of any such preemption and substitution. The preemption of a
Licensed Network Program pursuant to this Paragraph 1(e) shall not be counted
against any agreed limitation on preemptions of Network Programs (subject to
Section 73.658 of the FCC’s rules) applicable to the Affiliated Station, or
otherwise have any economic consequences that are adverse to Broadcaster under
the Affiliation Agreement. For the avoidance of doubt, Broadcaster shall have
the right to sell or otherwise dispose of, for its own account, all Inventory
adjacent to any licensed Network Program preempted pursuant to Paragraph 1(e)
hereof.

 

4



--------------------------------------------------------------------------------

Exhibit 10.7

 

5. Paragraph 1 of the Affiliation Agreement is hereby amended by adding a new
Paragraph 1(f) thereto which shall read in its entirety as follows:

(f) Program Title. The title of any episode CBS Owned Network Program that is
supplied to any Video System before such program has entered the Syndication
Window will be changed to a title which is materially different from the title
utilized in connection with the broadcast of such Network Program on the CBS
Network.

6. Paragraph 1 of the Affiliation Agreement is hereby amended by adding a new
Paragraph 1(g) thereto which shall read in its entirety as follows:

(g) Promotion. Except as otherwise require under any agreement between CBS
available by CBS to Affiliated Station, on-air talent employed by or under
contract to CBS appearing in any Network Program shall not within any Network
Program or otherwise on the CBS Network (i) during any period in which
television viewing in all markets in the United States is measured (commonly
known as “sweep periods,” currently the month of July), cross-promote to
specific programs or continuing coverage of news or other events appearing on
channels or programs made available for viewing on other Video System(s) and
(ii) at any time shall not mention the day, date or time at which any program
appearing on channels or programs made available for viewing on other Video
Systems is scheduled to appear. CBS shall use its commercially reasonable
efforts (not to include the payment of additional consideration) to minimize the
obligations of its on-air talent to promote programs made available for viewing
on other Video System(s).

7. Paragraph 1 of the Affiliation Agreement is hereby amended by adding a new
Paragraph 1(h) thereto which shall read in its entirety as follows:

(h) Satellite Distribution. This Agreement shall not be construed to provide
Affiliated Station with exclusivity as to the distribution, under color of a
compulsory license under Federal law, of Network Programs contained in the
signals of television broadcast stations owned by or affiliated with CBS by
direct broadcast satellite to residences, as to which CBS retains all exclusive
rights.

8. Paragraph 1 of the Affiliation Agreement is hereby amended by adding new
Paragraph 1(i) which shall read in its entirety as follows:

(i) Sunday Programming. CBS agrees to exercise commercially reasonable efforts
to accommodate during the NFL season the Sunday morning programming needs to
those television stations that are affiliated with the CBS Network and are
located in the Pacific time zone by modifying its standard clearance guidelines
for CBS Sunday Morning Network Program and Face The Nation Network Program (or
any successors programs transmitted for broadcast during substantially the same
time periods), so as to facilitate the scheduling of children’s programming,
locally produced news or public affairs programming, or locally produced
NFL-related programming by such affiliated television stations (including if
applicable, Affiliated Station). No rescheduling of the aforementioned Network
Programs contrary to CBS’s standard clearance guidelines shall be made by
Affiliated Station without the prior approval of CBS, which shall not be
unreasonably withheld.

 

5



--------------------------------------------------------------------------------

Exhibit 10.7

 

9. The title of Paragraph 2 of the Affiliation Agreement shall be changed to
read “Payment to Broadcasters and Affiliated Station’s Commercial Inventory.”

10. Paragraph 2(e) of the Affiliation Agreement is hereby amended by adding a
new sentence at the end of such Paragraph, which shall read in its entirety as
follows:

CBS shall not reduce Broadcaster’s Network Rate to defray any expenses related
to the production or acquisition of any Network Program, recoup its internal
cost of the Inventory provided to Broadcaster pursuant to Paragraph 2(h) hereof,
or otherwise to alter the balance of the benefits contained in this Agreement.

11. A new Paragraph 2(h) shall be added to the Affiliation Agreement which shall
read in its entirety as follows:

(h) Affiliated Station’s Commercial Inventory.

(i) Minimum Available Advertising Inventory. Commencing on August 31, 1998, and
thereafter during the NFL Broadcast Period, Broadcaster shall have the right to
sell or otherwise dispose of, for its own account, no less than one hundred
seven (107), 10-second “units” of Inventory occurring during regularly scheduled
Prime Time Network Programs each calendar week (Monday through Sunday) (the
“Prime Time Inventory”). The Prime Time Inventory shall include a 45-second
local newsbreak occurring in the last hour of Prime Time each day of the
calendar week, of which 30-seconds each calendar day may be used by Broadcaster
as Inventory. Notwithstanding the forgoing provisions of this clause (i), the
parties agree that the amount of Inventory available for sale by Broadcaster may
be lower than said one hundred seven, 30 second units during those weeks in
which the CBS Network schedules special news, sports or sponsor-provided
programming of the type set forth, for illustrative purposes only, in Part II of
Exhibit A hereof (“Special Programming”), and in which the amount of Inventory
available for sale by Network-Affiliated Station Licensees has, in prior years,
been less than in regularly scheduled Prime Time Network Programs; provided,
however, that the amount of Special Programming in Network Programs provided by
CBS to Affiliated Station in any given Broadcast Year shall be no greater than
the amount of Special Programming in Network Programs provided by CBS to the
television broadcast stations owned by CBS. Subject to the provisions of
Subparagraph 2(h)(ii) hereof, the Inventory in regularly scheduled Prime Time
Network Programs shall be allocated substantially in accordance with the
programming schedule set forth in Part I of Exhibit A hereto; provided, however,
that CBS shall have the right to reallocate a reasonable amount of Inventory
among Network Programs so long as such reallocation does not result in the Prime
Time Inventory having materially less value by virtue of its placement than the
Inventory available to Broadcaster during each calendar week (Monday through
Sunday) of Prime Time for the 12-month period ending August 31, 1998. CBS shall
use commercially reasonable efforts to allocate in a fair and equitable manner
the Prime Time Inventory among each Network Program, and the allocation of Prime
Time Inventory in Prime Time programming provided by CBS to Affiliated Station
shall be materially

 

6



--------------------------------------------------------------------------------

Exhibit 10.7

 

identical to the allocation of Prime Time Inventory provided by CBS to the
television broadcast stations owned by CBS. Except as otherwise provided in
Subparagraph 2(h)(ii) or (iii), nothing contained in this Paragraph 2(h) shall
in any way establish or otherwise affect Affiliated Station’s right to Inventory
during periods other than Prime Time.

(ii) Supplemental Prime Time Inventory. Except as otherwise provided in the
immediately following sentence, commencing on August 31, 1998, and thereafter
during the NFL Broadcast Period, one additional 30-second unit of Inventory (the
“Supplemental Unit”) shall be allocated for sale by Broadcaster each day in
regularly scheduled Prime Time Network Programs as follows: during the first
full Broadcast Year occurring after August 31, 1998, such Supplemental Unit
shall be made available to Affiliated Station during or adjacent to the third
hour of Prime Time; during the second full Broadcast Year occurring after August
31, 1998, such Supplemental Unit shall be made available to Affiliated Station
during or adjacent to the second hour of Prime Time; during the third full
Broadcast Year occurring after August 31, 1998, such Supplemental Unit shall be
made available to Affiliated Station during or adjacent to the first hour of
Prime Time; and for each additional Broadcast Year thereafter, such Additional
Units shall be made available to Affiliated Station in accordance with the
foregoing annual, rotating schedule. In order to accommodate CBS’s Programming
schedule for the 1998-1999 Broadcast Season, CBS and Broadcaster agree that
during the first full Broadcast Year occurring after August 31, 1998, the
Supplemental Unit shall be allocated each calendar week (Monday through Sunday)
in Prime Time as set forth in Exhibit B hereto.

(iii) NFL Inventory

(A) In addition to the Prime Time Inventory, with respect to each single NFL
Game that is scheduled by the NFL to begin prior to 4:00 p.m. New York City time
and made available to Affiliated Station for broadcast by CBS, Broadcaster shall
have the right to sell or otherwise dispose of, for its own account, no fewer
than eighteen (18), 30-second units of Inventory in or adjacent to (i.e., no
more than three (3), 30-second units immediately preceding the commencement of
the NFL Game and no more than three (3), 30-second units of Inventory
immediately following the conclusion of the coverage of the NFL Game) such NFL
Game.

(B) In addition to the Prime Time Inventory, with respect to each single NFL
Game that is scheduled by the NFL to begin on or after 4:00 p.m., New York City
time and made available to Affiliated Station for broadcast (a “Late-Start NFL
Game”), Broadcaster shall have the right to sell or otherwise dispose of, for
its own account, no fewer than thirteen (13), 30-second units of Inventory in or
immediately following (i.e., up to three (3), 30-second units of Inventory
immediately following the conclusion of the coverage of the NFL Game) such NFL
Game.

 

7



--------------------------------------------------------------------------------

Exhibit 10.7

 

(C) In addition to the Prime Time Inventory, with respect to back-to-back
broadcasts of NFL Games occurring on the same calendar day that are provided to
Broadcaster for broadcast by CBS on the same day, Broadcaster shall have the
right to sell or otherwise dispose of, for its own account, no fewer than
twenty-nine (29) 30-second units of Inventory in or adjacent to (i.e., no more
than three (3), 30 second units immediately preceding the commencement of the
NFL Game and no more than (3), 30-second units immediately following the
conclusion of coverage of the NFL Game) such back-to-back NFL Games.

(D) In addition to the Inventory made available under the immediately preceding
Subparagraph 2(h)(iii)(C), Broadcaster shall have the right to sell or otherwise
dispose of, for its own account, one additional 30-second unit of Inventory
adjacent to 60 Minutes (or any successor program transmitted for broadcast
during substantially the same time period as 60 Minutes) on each Sunday on which
a back-to-back broadcast of NFL Games is provided to Affiliated Station for
broadcast by CBS.

(iv) NFL Game News Break. In addition to the foregoing, CBS shall make available
an opportunity for Broadcaster to provide a three (3) minute and thirty-four
(34) second local news broadcast (the “Local News Window”) during half time of
the second game of back-to-back NFL Games provided to Affiliated Station for
broadcast by CBS. The Local News Window will be comprised of a ninety-four (94)
second station break, followed immediately by a two (2) minute period for use,
at Broadcaster’s option, for a local news broadcast. CBS shall make available
programming for broadcast during such two (2) minute period in the event that
Broadcaster elect no to use it for a local news broadcast. If Broadcaster elects
to air a local news broadcast during the Local News Window, Broadcaster may not
schedule more than 90 seconds of local commercials during the Local News Window.

(v) New Network Inventory. Without limitation of the final sentence of
Subparagraph 2(h)(i) hereof, Broadcaster hereby acknowledges and agrees that
from and after August 31, 1998, CBS shall have the right to sell for its own
account (A) two (2), 30-second units of Inventory per weeknight in the second
half-hour of the Late Show With David Letterman Network Program (or any
successor program transmitted for broadcast during substantially the same time
period as the Late Show With David Letterman) and (B) two (2) 30-second units of
Inventory per weekday in the second hour of the CBS This Morning Network Program
(or any successor program transmitted for broadcast during substantially the
same time period as CBS This Morning).

12. Paragraph 3 of the Affiliation Agreement is hereby amended by adding a new
Paragraph 3(f) thereto which shall read in its entirety as follows:

(f) Renegotiation; Partial Expiration and Termination.

(i) Renegotiation of Preemption Rights. At any time after September 25, 2001,
CBS or the Advisory Board will, by written notice to the other, have the right
to seek a renegotiation of the provisions of Subparagraph 1(e)(ii) hereof. If,
at the conclusion of such negotiations. CBS and the Advisory Board have reached
agreement on replacement provisions for Subparagraph 1(e)(ii), a legally binding
instrument

 

8



--------------------------------------------------------------------------------

Exhibit 10.7

 

reflecting the agreed terms (the “Preemption Modification Agreement”) shall be
submitted to all Network-Affiliated Station Licensees, including Broadcaster,
for approval. If the Preemption Modification Agreement is rejected by the
Network-Affiliated Station Licensees whose television stations, in the
aggregate, exceed 5% or more of DMA coverage (as determined by Nielsen Media
Research, Inc. ), then, at the option of CBS, the Preemption Modification
Agreement will not be binding on CBS or Broadcaster. If CBS has not received an
executed Preemption Modification Agreement from any Network-Affiliated Station
Licensee within 30 days of its submission to the Network-Affiliated Station
Licensees, such Network-Affiliated Station Licensee will be deemed to have
rejected the Preemption Modification Agreement for purposes of this paragraph.
CBS shall have 45 days following the conclusion of such thirty (30) day period
to exercise the option granted with respect to the Preemption Modification
Agreement set forth in clause (i) of this Paragraph 3(f)

(ii) Renegotiation of Income Sharing. At any time after September 25, 2001, CBS
or the Advisory Board will, by written notice to the other, have the right to
seek a renegotiation of the provisions of Subparagraph 1(d)(vi) hereof. If, at
the conclusion of such negotiations, CBS and the Advisory Board have reached
agreement on replacement provisions for Subparagraph 1(d)(vi), a legally binding
instrument reflecting the agreed terms (the “Income Sharing Modification
Agreement”) shall be submitted to all Network-Affiliated Station Licensees,
including Broadcaster, for execution. If such Income Sharing Modification
Agreement is not executed by Broadcaster within thirty (30) days of its
submission to Broadcaster, or if CBS and the Advisory Board are unable to agree
on replacement provisions for Subparagraph 1(d)(vi) after ninety (90) days of
good faith negotiations, then the income-sharing provisions of Subparagraph
1(d)(vi) hereof shall terminate.

(iii) Termination in Part. If CBS elects not to be bound by the Preemption
Modification Agreement following its rejection by Network-Affiliated Station
Licensees pursuant to clause (i) of this Paragraph 3(f), or the Advisory Board
and CBS are unable to agree on replacement provisions for Subparagraph l(e)(ii)
following ninety (90) days of good faith negotiations, then: (A) the Exclusivity
Arrangements shall terminate, (B) the obligations of Broadcaster to make
payments to CBS to help defray the costs of the NFL Agreement as provided in the
next to last numbered paragraph of this Affiliation Agreement shall terminate,
(C) the obligations of CBS to provide Supplemental Units to Broadcaster pursuant
to Subparagraph 2(h)(ii) hereof shall terminate; (D) the understandings set
forth under Subparagraph 2(h)(v) hereof shall terminate, and Broadcaster shall
thereafter have the right to sell for its own account two (2), 30-second units
of Inventory per weeknight in the second half-hour of the Late Show With David
Letterman Network Program (or any successor program transmitted for broadcast
during substantially the same time period as the Late Show With David Letterman)
and two (2) 30-second units of Inventory per weekday in the second hour of the
CBS This Morning Network Program (or any successor program transmitted for
broadcast during substantially the same time period as CBS This Morning), and
(E) all other rights and obligations of the parties set forth in this Agreement
shall remain in full force and effect during the term hereof, including without
limitation the rights and obligations set forth in Subparagraphs l(a), 2(h)(i)
and 2(h)(iii) hereof.

 

9



--------------------------------------------------------------------------------

Exhibit 10.7

 

13. Paragraph 11 of the Affiliation Agreement is hereby amended by adding a new
paragraph thereto, as the last lettered Subparagraph of such Paragraph, which
shall read in its entirety as follows:

(    ) Except as otherwise provided in the immediately following sentence, this
Agreement may be amended only by the parties hereto in writing. Broadcaster
hereby acknowledges and agrees that Paragraphs 1(b), 1(d) and 1(e) of the
Agreement shall be deemed to be amended to the extent that an amendment to this
Agreement and to all other agreements by and between CBS and each of the
Network-Affiliated Station Licensees containing substantially the same terms and
conditions provided herein are approved both by CBS and by the
Network-Affiliated Station Licensees whose television stations, in the
aggregate, reach no less than 95% of the DMA coverage (as defined by Nielsen
Media Research, Inc.) provided by markets served by the Network-Affiliated
Station Licensees; provided, however, that no amendment that requires the
payment by Broadcaster of additional funds, whether by direct payment or by a
reduction in the compensation payment under the Agreement, shall be deemed
effective as against Broadcaster unless Broadcaster shall have consented
thereto.

14. The following new paragraph shall be added to the Affiliation Agreement as
the next to last numbered Paragraph thereof and shall read in its entirety as
follows:

    . Affiliated Station Contribution to NFL Football Costs.

(a) Broadcaster shall make annual payments to CBS to help defray the costs of
the NFL Agreement (the “Annual NFL Contribution”), which shall be determined as
set forth below. The obligation of Broadcaster to make the Annual NFL
Contribution shall commence as of September 1, 1998 and expire at the end of the
NFL Broadcast Period, unless earlier terminated as provided in Paragraph 3(f)
hereof. When there is a change in the Network-Affiliated Station Licensee in a
particular DMA, the Annual NFL Contributions due from the former and new
Network-Affiliated Station Licensee in such DMA shall be prorated between them
based on the portion of the then-current NFL season for which the respective
stations shall have been a Network Affiliated Station Licensee.

(i) If Affiliated Station is licensed to the home city of an AFC Team,
Broadcaster’s Annual NFL Contribution shall be an amount equal to (A) the
product of (1) Twenty Eight Million Dollars ($28,000,000) and (2) a fraction,
the numerator of which is the Affiliated Station’s Households and the
denominator of which is the Adjusted CBS Households (such product, the “Base
Amount”) plus (B) an amount equal to ten percent (10%) (the “NFC-NFL Surcharge”)
of the Base Amount.

(ii) If Affiliated Station is licensed to the home city of an NFC Team,
Broadcaster’s Annual NFL Contribution shall be an amount equal to (A) the Base
Amount plus (B) an amount equal to five percent (5%) (the “NFC-NFL Surcharge”)
of the Base Amount.

(iii) If Affiliated Station is not licensed to the home city of an AFC Team or
NFC Team, Broadcaster’s Annual NFL Contribution shall be an amount equal to
(A) Twenty Seven Million. Four Hundred Ten Thousand, Four Hundred Fifty Seven
Dollars ($27,410,457) multiplied by (B) a fraction, the numerator of which is
the Affiliated Station’s Households and the denominator of which is the Adjusted
CBS Households. The figure of $27,410,457 referred to in the preceding sentence
reflects the

 

10



--------------------------------------------------------------------------------

Exhibit 10.7

 

total Annual NFL Contributions or all Network Affiliated Station Licensees
(which does not include any contribution from any television station owned by
CBS or any Affiliate thereof) of $28,000,000, reduced by the sum of all AFC-NFL
Surcharges and NFC-NFL Surcharges (an amount equal to $589,543) to be received
by CBS.

(iv) The amount of Affiliated Station’s Annual NFL Contribution (which shall not
vary during the NFL Broadcast Period) and the manner by which such contribution
was calculated are set forth on the attachment hereto labeled “NFL
Contribution”.

(v) Commencing in the first calendar month that Broadcaster’s obligation to make
the Annual NFL Contribution becomes effective, Broadcaster’s Annual NFL
Contribution shall, at Broadcaster’s election, exercisable in its sole and
absolute discretion; either (A) be deducted in twelve equal installments from
the amounts payable by CBS to Broadcaster under Paragraph 2 hereof or (B) be
paid in twelve (12) equal installments by Broadcaster to CBS on a monthly basis
in arrears on or before the 15th day of each calendar month following the
calendar month for which such payment is due. Within thirty (30) days after the
date hereof Broadcaster shall notify CBS in writing of the manner by which the
Annual NFL Contribution shall be paid. In the event that Broadcaster fails to so
notify CBS within such thirty (30)-day period, Broadcaster shall be deemed to
have elected to pay the Annual NFL Contribution by means of a deduction against
amounts payable by CBS hereunder as provided in Clause (A) of the first sentence
of this Subsection (v). CBS shall have the right to offset against any amounts
payable by CBS to Broadcaster under this Agreement any installment of the Annual
NFL Contribution that is more than one hundred twenty (120) days past due. If
the installments for the Annual NFL Contribution are deducted from the amounts
payable by CBS under Paragraph 2 hereof, such monthly installments will be
itemized and labeled as the “NFL Contribution” on the remittance statement that
accompanies the payment by CBS. Notwithstanding anything to the contrary in the
foregoing, if the total amount of Broadcaster’s Annual NFL Contribution or a
monthly installment of such Annual NFL. Contribution exceeds or will exceed the
amounts payable by CBS to Broadcaster under Paragraph 2 hereof for such period,
CBS shall bill Broadcaster for such Annual NFL Contribution or for such
installment, as the case may be.

(vi) The unpaid portion of the Annual NFL Contribution that has accrued prior to
(A) the expiration of the NFL Broadcast Period, (B) the termination of
Broadcaster’s obligation to make Annual NFL Contributions as provided in
Paragraph 3(f) hereof, or (C) the termination of this Agreement, shall be due
and payable by Broadcaster notwithstanding such expiration or termination. The
full amount of the Annual NFL Contribution shall be deemed to accrue as of
September 1 of each year during the NFL Broadcast Period; provided, however,
that if Broadcaster’s obligation to make the Annual NFL Contribution is
terminated pursuant to Paragraph 3(f) hereof, Broadcaster shall be obligated to
pay to CBS, for the Broadcast Year in which such termination occurs, a fraction
of its Annual NFL Contribution, the numerator of which is the number of NFL
Games that have been provided to Broadcaster prior to the date of such
termination and the denominator of which is the number of NFL Games reasonably
expected to be provided by CBS to Broadcaster during such NFL Season.

 

11



--------------------------------------------------------------------------------

Exhibit 10.7

 

15. The following Paragraph shall be added to the Affiliation Agreement as the
last numbered paragraph thereof and shall read in its entirety as follows:

    . Definitions. Capitalized terms not otherwise defined in the Agreement
shall have the meanings ascribed thereto as follows:

“Adjusted CBS Households” means the total of Affiliated Station Households for
all television stations affiliated with the CBS Network, minus the total number
of television households for the 1997-98 Broadcast Season in the DMAs in which a
television station is owned by CBS or any Affiliate thereof.

“Advisory Board” means the Advisory Board of the CBS Television Network
Affiliate Association.

“AFC Team” means a professional football team fielded by a NFL franchisee that
is designated by the NFL as a member team of the American Football Conference.

“Affiliate” means, with respect to any person or entity, any other person or
entity directly or indirectly Controlling, or Controlled by, or under common
Control with such first person or entity.

“Affiliated Station’s Households” means the number of television households in
Affiliated Station’s DMA for the 1997-98 season, plus the number of such
households, if any, in any adjoining DMA in which there is no affiliated station
of the CBS Network and in which the predominant viewing of Network Programs is
to Affiliated Station.

“Award Show” means a Network Program depicting an event at which awards, prizes
or other elements of like recognition are distributed to one or more individuals
or other entities and that is broadcast within seven (7) calendar days of the
actual occurrence of such event.

“Broadcast Season” means the period beginning in September and ending in May of
each year during which the CBS Network broadcasts primarily first-run,
non-repeat programs.

“Broadcast Year” means the 12-month period beginning in September of each year
in which Network Programs are premiered by CBS.

“CBS Network” means the current system of which Affiliated Station is a part by
which Network Programs are distributed for simultaneous television broadcast by
television station(s) not owned or controlled by CBS or any Affiliate thereof.

“CBS News” means the division of CBS or any Affiliate thereof primarily
responsible for production of programming concerning news or other events of
current interest.

“CBS Owned Network Program” means any Network Program the rights to which are,
at any time, wholly owned directly or indirectly by CBS or any of its wholly
owned subsidiaries, including without limitation those Network Programs listed
in Exhibit C hereto.

“Control” means having the power to direct the affairs of a person or entity by
reason of either (i) owning or controlling the right to vote a sufficient number
of shares of voting stock or other voting interest of such person or entity or
(ii) having the right to direct the general management of the affairs of such
person or entity by contract or otherwise.

“ Exclusivity Period” means, with respect to a Network Program, (i) the period
preceding the first broadcast date on which CBS offers such Network Program to
CBS

 

12



--------------------------------------------------------------------------------

Exhibit 10.7

 

affiliates for simultaneous television broadcasting on the CBS Network, and (ii)
the period beginning on the first broadcast date on which CBS offers such
Network Program to CBS affiliates for simultaneous television broadcasting on
the CBS Network and ending on the date that is twelve months after such first
broadcast date.

“FCC” means the Federal Communications Commission.

“Inventory” means the amount of potential units of advertising contained in
Network Programs that are available for sale or other disposition.

“Licensed Network Program” means any Network Program that is not a CBS Owned
Network Program, including any Network Program the rights to which are licensed
by CBS or any of its Affiliates from an unrelated third party.

“Made for Television Movie” means a feature length motion picture originally
produced for exhibition on television.

“Mini-Series” means a special series of television programs consisting of a
unified story line, other than a regular episodic program, intended for
broadcast on two or more, but no more than 14, days.

“Network-Affiliated Station Licensees” means all FCC licensees of the television
broadcast stations affiliated with the CBS Network that are not owned or
Controlled, directly or indirectly, by CBS.

“News Footage” means the reproduction of the image (whether by means of video,
film, photography or other sound and/or image reproduction technology) of a news
event occurring within 24 hours prior to the broadcast or other distribution
thereof that has been produced but not been edited into a News Segment.

“News Segment” means the report of or on a news event occurring within 24 hours
prior to the broadcast or other distribution thereof by means of video, film,
photography or other sound and image reproduction technology that has been
produced and edited into a news story.

“NFC Team” means a professional football team fielded by an NFL franchisee that
is designated by the NFL as a member team of the National Football Conference.

“NFL” means the National Football League and any successor thereto.

“NFL Agreement” means that certain Agreement, dated as of January 8, 1998 by and
between CBS and the NFL, as the same may be amended, extended, renewed or
otherwise supplemented or replaced but which, in any event, shall not extend
beyond the 2005-2006 NFL Season.

“NFL Broadcast Period” means the period of time that coincides with the
expiration or termination of the NFL Agreement.

“NFL Game” means a NFL professional football game between any two teams fielded
by NFL franchisees, whether a pre-season game, a regular season game, a
“wildcard” or divisional playoff game, conference championship game or Super
Bowl game.

“Non-Dramatic Special” means a non-episodic, special program of a non-dramatic
nature

“Prime Time” means (i) the time periods between the hours of 8:00 p.m. and 11:00
p.m., Monday through Saturday, and between 7:00 p.m. and 11:00 p.m. Sunday in
the Eastern and Pacific time zones and (ii) the time periods between the hours
of 7:00 p.m. and 10:00 p.m., Monday through Saturday, and between 6:00 p.m. and
10:00 p.m. Sunday in the Central and Mountain time zones.

 

13



--------------------------------------------------------------------------------

Exhibit 10.7

 

“Sporting Event” means any sporting event, contest or, exhibition of an event
requiring athletic skill (such as, by way of example and not of limitation, ice
skating), whether professional or amateur, whether individual or team; provided,
however, that a special program concerning or relating to sports or sporting
events, including anthologies, shall be considered a Network Program that is not
a Sporting Event provided that such program does not display a material portion
of the sporting event which is the subject of such program

“Syndication Window” means the period commencing three years from the beginning
of the first Broadcast Season during which the episodes of an episodic Network
Program are first offered to CBS affiliates for simultaneous television
broadcasting on the CBS Network.

“Talk Show” means a non-episodic, non-dramatic or comedic, entertainment or
informative Network Program utilizing a talk-show format, which consists of one
or more hosts interviewing one or more non-recurring guests.

“Theatrical Movie” means a feature length motion picture originally produced for
exhibition, and exhibited, in theatres.

“Video Systems” means any and all systems or technology by which video program
content may be distributed, whether existing or developed after the date of this
Agreement, including, without limitation, cable television systems and channels
distributed to such systems; wireless cable systems, including MDS, MMDS and
LMDS, and channels distributed to such systems; direct broadcast satellite
(“DBS”) systems and channels distributed to DBS systems; open video systems and
channels distributed to such systems; systems operated by telephone companies or
others providing television programming via digital subscriber line (“DSL”) or
other emerging technologies; the Internet and other on-line computer
distribution systems; video-computer hybrid systems; and all other methods for
distributing video programming; provided, however, that this definition shall
not be deemed to apply to analog and digital television broadcast stations
received by viewers via over-the-air broadcasting or retransmission by a cable
television system or other multichannel video program provider under color of
compulsory copyright license and/or retransmission consent consistent with
Paragraph 4 of the Affiliation Agreement.

B. Further Agreements.

1. CBS agrees to discuss with the Advisory Board in good faith the issues
concerning an affiliation agreement that will govern the provision of Network
Programs for the Affiliate’s digital channel.

2. CBS agrees that any request for additional payment to defray programming
costs from Broadcaster or any other CBS Affiliated Station Licensee during the
NFL Broadcast Period shall be submitted by CBS to the Advisory Board which, in
its sole discretion, may subject such request to a full and comprehensive review
in the event of significantly changed marketplace conditions.

3. CBS and Broadcaster hereby acknowledge and agree that the rights and benefits
granted to Broadcaster under Paragraphs 1(a), 1(b), 1(d), 1(e) and 2(h) of the
Affiliation Agreement are intended to benefit Broadcaster during the term of the
NFL Broadcast Period to the extent that the term of the Affiliation Agreement
extends during such period or is otherwise

 

14



--------------------------------------------------------------------------------

Exhibit 10.7

 

renewed or extended. During the NFL Broadcast Period, provisions of Paragraphs
1(a), 1(b), 1(d), 1(e) and 2(h) of the Affiliation Agreement and the next to
last numbered paragraph of the Affiliation Agreement (added under Paragraph
A(14) of this Agreement) shall be incorporated in their entirety in any
amendment to, renewal of or successor agreement to the Affiliation Agreement and
may not be amended or modified without the approval of the Advisory Board, which
approval may be granted or withheld in its sole and absolute discretion.

4. This Agreement (including the Exhibits hereto which are incorporated herein
by reference and made a part hereof) and the Affiliation Agreement (as
supplemented or amended by any writing that expressly references the Affiliation
Agreement and is signed by the parties hereto prior to the date hereof)
represent the entire understanding of the parties with respect to the subject
matter hereof. Except as expressly provided herein, the Affiliation Agreement is
not amended, modified or affected by this Agreement, and the Affiliation
Agreement and the obligations of the parties thereunder are hereby ratified and
confirmed by the parties hereto.

5. This Agreement shall inure to the benefit of, and shall be binding upon, each
of the parties hereto and their respective legal representatives, successors and
assigns. Nothing in this Agreement shall be construed as giving any person or
entity, other than the parties hereto, their successors and assigns, any right,
remedy or claim under or in respect of this Agreement or any provision hereof,
except that the Advisory Board shall be a third party beneficiary of Paragraph
3(f) of the Affiliation Agreement and Paragraph B(3) of this Agreement.

6. This Agreement shall be governed by and construed in accordance with the laws
of the State of New York, without giving effect to its principles or rules of
conflict of laws to the extent such principles or rules would require or permit
the application of the laws of another jurisdiction.

7. The Paragraph and other headings contained in this Agreement are for
reference purposes only and shall not be deemed to be a part of this Agreement
or to affect the meaning or interpretation of this Agreement.

8. In this Agreement the singular shall include the plural and vice versa, and
the masculine, feminine, and neuter genders shall each include the others,
unless the context otherwise requires.

9. This Agreement may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same document. Each party hereto will receive by delivery or facsimile
transmission a duplicate original of the Agreement executed by each party, and
each party agrees that the delivery of the Agreement by facsimile transmission
will be deemed to be an original of the Agreement so transmitted.

10. A legally binding instrument containing substantially the same terms and
conditions as this Agreement shall be submitted to all Network-Affiliated
Station Licensees for approval. If such instrument is rejected by the
Network-Affiliated Station Licensees whose television stations, in the
aggregate, exceed 5% or more of DMA coverage (as determined by Nielsen Media
Research, Inc.) this Agreement, at the option of CBS, may be declared null and
void ab initio. Any Network-Affiliated Station Licensee from which CBS has not
received an executed copy of this Agreement within 30 days of the date hereof
will be deemed to have rejected the Agreement for purposes of this Paragraph.
Within a reasonable time following such date, CBS shall notify Affiliated
Station and the Advisory Board of the satisfaction or the failure to satisfy the
condition set forth in this Paragraph.

* * * * * * * * * * * * * * *

 

15



--------------------------------------------------------------------------------

Exhibit 10.7

 

If the foregoing reflects your understanding of the agreement between you and
CBS, please signify your agreement to the foregoing by executing the Agreement
in the space indicated below and returning two originally executed copies of the
Agreement to Robert Shellard, Director, Planning & Administration, CBS Affiliate
Relations, 7th Floor, 51 West 52 Street, New York, New York 10019.

 

Very truly yours,

CBS Affiliate Relations,

An Operating Unit of CBS Corporation

By:  

/s/ Peter K. Schruth

Name:   Peter K. Schruth Title:   Senior Vice President & General Manager

Agreed and Accepted this 21 day of October, 1998.

 

WESTWIND COMMUNICATIONS L.L.C. By:  

/s/ Wayne W. Lansche

Name:   Wayne W. Lansche Title:   President

 

16



--------------------------------------------------------------------------------

Exhibit 10.7

LOGO [g74033ex10_6p34-40.jpg]

 

CBS TELEVISION

51 WEST 52 STREET

NEW YORK, NEW YORK 10019-6188

 

(212) 975-4191

FAX: (212) 975-4229

nrourman@cbs.com

 

RHONDA TROUTMAN

VICE PRESIDENT. BUSINESS AFFAIRS AND

ADMINISTRATION

AFFILIATE RELATIONS

   LOGO [g74033ex10_6pg34.jpg]

June 20, 2005

Mr. Peter Desnoes

Chairman

Westwind Communications LLC

47-475 Vintage Drive East

Indian Wells, CA 92210

Dear Peter:

Reference is made to the Affiliation Agreement (“the Agreement”) between
Westwind Communications LLC (“Broadcaster”) and CBS, dated December 4, 1995, as
amended, regarding the affiliation of television station KBAK (“Station”), in
Bakersfield, California, with the CBS Television Network.

You and we mutually agree in this Letter Agreement to the following amendments
and additional terms and conditions of the Agreement:

 

1. In order to clarify that Broadcaster’s “first call” rights to Network
Programs extend to such programs in digital format, you and we agree that the
initial words of Paragraph 1 of the Agreement prior to the start of Subparagraph
l(a) shall be deleted and replaced by the following language:

“1. Offer, Acceptance and Delivery of Network Programs

Broadcaster shall have a “first call”, as set forth below, on the program
offerings of the CBS Television Network (“Network Programs”). Such “first call”
rights shall apply to Network Programs in both analog and digital format. It
being understood that, with respect to digital broadcasting, “Network Programs”
shall refer to the “Primary Network Feed”, which during the digital transition
shall mean the digital version of those programs transmitted to CBS Affiliates
for the purpose of analog broadcasting, and not to any additional program
streams that may be transmitted by the Network (i.e., “multi-plexed”
programming).”

 

2. In order to clarify that Broadcaster’s network non-duplication protection
rights apply to digital as well as analog broadcasting of Network Programs, you
and we agree that the words “in analog and digital formats” shall be inserted
into the second line of Subparagraph 9(b) of the Agreement after the words
“network programming”, so that the beginning of this subparagraph will read as
follows:

“Broadcaster shall be entitled to exercise, within Affiliated Station’s Network
Exclusivity Zone, the protection against duplication of network programming in
analog and digital formats,”



--------------------------------------------------------------------------------

Exhibit 10.7

 

Mr. Peter Desnoes

June 20, 2005

Page 2

 

Also, due to modification of the FCC’s regulations, you and we agree that the
reference in the same Subparagraph 9(b) to “Section 76.92 through 76.97 of the
FCC rules” shall be amended to read “Sections 76.92 through 76.95 of the FCC
rules.”

 

3. In addition, you and we agree to the following additional terms and
conditions which shall be made part of the Agreement:

Station will, to the same extent as the Agreement provides for carnage of
Network programs on its analog channel, transmit on such DTV channel the digital
feed of such Network Programs in the technical format, consistent with the ATSC
standards, provided by CBS, which shall be deemed to include the transmission by
Station of all program related material, as defined below, provided by CBS which
can be accommodated within a six MHz channel carrying a data stream of up to
19.4 megabits per second. It is expressly understood that this Agreement applies
only to the Primary Network Feed in digital format of the program provided by
the Network to its affiliated stations, together with any associated program
related material, and that Broadcaster will in no event be required to carry
additional Network digital programming (i.e., “multiplexed” programming).
Consistent with and subject to the foregoing, the Station shall have the right
to use any available portion of its digital signal for the purpose of
transmitting local programs or any other material; provided, however, that in
the event that CBS proposes that the Station carry Network multiplexed
programming or ancillary data which is not “program related”, Broadcaster agrees
to negotiate in good faith with CBS regarding the terms pursuant to which such
multiplexed programming or ancillary data may be carried. As used in this
paragraph, “program-related material” shall mean (i) information and material of
a commercial or non-commercial nature which is directly related to the subject
matter or identification of, or persons appearing in, the Network Programs, or
to specific Network commercial advertisements or promotional announcements
contained in the Network Programs, if such information or material is
transmitted concurrently or substantially concurrently with the associated
Network Program, commercial advertisement or promotional announcement,
(ii) closed-captioning



--------------------------------------------------------------------------------

Exhibit 10.7

 

Mr. Peter Desnoes

June 20, 2005

Page 3

 

information, (iii) program identification codes, (iv) program ratings
information, (v) alternative language feeds related to the programming,
(vi) video description information, and (vii) such other material as may be
essential to or necessary for the delivery or distribution of the Network
Programs in digital format.

 

4. Subject to the FCC’s Right to Reject under Section 73.658(e) of the FCC’s
Rules, and superseding previous understandings regarding clearance of network
programming, Station will provide and maintain full, in-pattern clearance of all
programs (or, any program’s replacement) on the CBS Television Network program
schedule in all day-parts (including, but not limited to, Weekend Sports
programming), in accordance with the foregoing and the attached Schedule A.
Station agrees not to downgrade, delay, cancel or change time periods of any
Network Program without the written consent of CBS. Further, Station agrees
(i) to continue to provide live clearance of the “full-network” format of THE
EARLY SHOW (or its replacement), 7:00-9:00 am local time, Monday-Friday; and
(ii) to provide clearance of at least two (2) hours per weekday of the overnight
service UP TO THE MINUTE (or its replacement).

Broadcaster agrees to limit one-time-only primetime preemptions to no more than
10 hours per calendar year allocated proportionally in partial years (“the
Primetime Preemption Cap”). For any Primetime preemption beyond 10 hours and up
to 15 hours annually, the Station agrees to pay CBS $4,002 per hour with an
annual increase of 3% (the “Primetime Preemption Fee”). Any Primetime preemption
beyond 15 hours annually shall be considered a breach of the Affiliation
Agreement unless such preemptions are made pursuant to Section 73.658(e) of the
FCC’s rules. Preemption limits shall be allocated proportionately in partial
years.

Similarly, Broadcaster agrees to limit one-time-only preemptions of Weekend
Sports programming to no more than 10 hours per calendar year allocated
proportionately in partial years (“the Weekend Sports Cap”). For any Weekend
Sports preemption beyond 10 hours and up to 15 hours annually, the Station
agrees to pay CBS $762 per hour with an annual increase of 3% (the “Weekend
Preemption Fee”). Preemption limits shall be allocated proportionately in
partial years. Any Weekend Sports preemption beyond 15 hours annually shall be
considered a breach of the Affiliation Agreement unless such preemptions are
made pursuant to Section 73.658(e) of the FCC’s rules.



--------------------------------------------------------------------------------

Exhibit 10.7

 

Mr. Peter Desnoes

June 20, 2005

Page 4

 

Station will promptly notify CBS of any preemption and payment or any Preemption
Penalty will made within sixty (60) days of the written notification from CBS of
the amount due.

It is understood that Station’s obligations pursuant the above provisions shall
be subject to Station’s rights under Section 73.658 (e) of the FCC’s rules and
Paragraph 5 (a) of the Agreement, and that Station’s legitimate exercise of such
rights shall in no event be deemed a breach of the obligations set forth in the
above paragraph and shall not count against the Primetime Preemption Cap or the
Weekend Sports Cap as set forth above; provided, however, that nothing in the
foregoing will be construed to permit Station to preempt a program, regardless
of the reason for the preemption, in its live or agreed time period, and then
broadcast such program in a different time period, without the express written
consent of CBS. Station agrees to makegood in a mutually agreed upon time period
all primetime preemptions made for reasons other than the Right to Reject Rule
as defined in Section 73.658(e) of the FCC rules.

 

5. This Letter Agreement and the terms herein shall become effective March 4,
2006 and Paragraph 3(a) of the Agreement shall be deleted and replaced by the
following new Paragraph 3(a):

 

  “3. Term and Termination.

 

  (a) Term.

The term of this Agreement shall be the period commencing on March 4, 2006 and
expiring on March 3,2016. Notwithstanding any provision of any offer or
acceptance under Paragraph 1 hereof, upon the expiration or any termination of
the term of this Agreement, Broadcaster shall have no right whatsoever to
broadcast over Affiliated Station any Network Program.”

 

6. Station agrees to participate in CBS’ Coop and Promo Swap Programs as
requested by CBS provided the elements of such Programs remain similar to the
current Programs.

 

7. Station agrees to abide by the standard CBS Service Mark requirements
specifying acceptable ways Station may utilize the CBS Eye Service Mark in
on-air and print advertising.



--------------------------------------------------------------------------------

Exhibit 10.7

 

Mr. Peter Desnoes

June 20, 2005

Page 5

 

8. The Affiliated Station’s Annual Net Compensation as specified in Paragraphs
2(a) through 2(c) of the Agreement will he revised to the amount shown below on
the indicated Effective Date:

 

Effective Date

   Annual Net
Compensation

March 4, 2006 - March 3, 2007

   $ 275,000

March 4, 2007 - March 3, 2016

   $ 0

Except for paragraph 9 below, the foregoing represents CBS’ total financial
contribution to Station during this Term and supercedes all previous agreements
with respect thereto, including, but not limited to, all compensation, promotion
and capital contributions. Payments of Annual Net Compensation shall be paid in
twelve (12) equal installments and shall be due and payable monthly, in arrears,
within 20 days from the end of each calendar month during the applicable period
for which Annual Net Compensation is due. All references in the Agreement to
Network Rate shall be deleted.

 

9. CBS agrees to pay Station a one-time-only promotion grant of $25,000,
provided, Station submits to CBS and CBS approves a marketing plan which
utilizes such amount over the first two (2) years of the Term. In such event,
the sum of $25,000, shall be payable on or before March 4, 2007.

 

10. In order to reflect that television markets now generally are defined with
reference to Nielsen DMAs rather than with reference to Arbitron ADIs, you and
we agree that in Subparagraph 9(a) of the Agreement the language “the Area of
Dominant Influence (ADI), as determined by Arbitron and published in the
then-current edition of its Television ADI Market Guide,” shall be stricken and
replaced with the following: “the Designated Market Area (DMA), as most recently
determined by the A.C. Nielsen Company,”.

 

11. In order to permit notices pursuant to the Agreement to be made by facsimile
delivery, you and we agree that the word “facsimile” shall be inserted between
“personal delivery,” and “mail” in the first sentence of Subparagraph 11(d) of
the Agreement, so that the beginning of the subparagraph will read as follows:

“11(d) Unless specified otherwise, all notices given hereunder shall be given in
writing by personal delivery, facsimile, mail,”

 

12.

Terms of this Letter and Affiliation Agreement, and discussions related thereto,
will not be disclosed to anyone who is not either employed by the



--------------------------------------------------------------------------------

Exhibit 10.7

 

Mr. Peter Desnoes

June 20, 2005

Page 6

 

 

Station or the corporate ownership of the Station; it being understood, however,
that adherence to FCC filing and disclosure requirements will not constitute a
violation of this point. Any press release regarding the terms of this
negotiation or Agreement, shall be made jointly by the parties.

Further, it is hereby ratified and reaffirmed that throughout this Term the:
(i) terms of the September 23, 1998 and October 22, 2001 Letter Agreements
between you and us which established, among other things, Station’s NFL
Contribution and placed various program exclusivity requirements on the Network
plus any increase or renewals agreed to by the CBS Affiliate Board shall remain
in full force and effect per the terms of that Letter Agreement; (ii) Station’s
participation in the NCAA Exchange Value Program will continue as set forth in
the December 2, 2003 Letter Agreement; and (iii) Station’s participation in CBS
Newspath and NNS shall continue throughout the Term at the current annual rate
of $78,525, through March 2, 2009, and, thereafter, by such annual increases
agreed to by the CBS Affiliate Board, and, Station agrees to the terms and
conditions implemented by CBS Newspath and NNS with respect to such services.

As herein amended, all terms and conditions of the Agreement are ratified and
confirmed. All individual reference herein to Station or Broadcaster shall apply
to both collectively.

Four originals of this Letter Agreement are enclosed. Please indicate your
approval by signing each original in the space provided below and return all
originals to me for counter-execution. We will return two fully executed
originals to you.

Accepted and agreed:

 

Westwind Communications LLC     CBS AFFILIATE RELATIONS       A Unit of CBS
Broadcasting, Inc. By:  

/s/ Peter Desnoes

    By:  

/s/ Peter K. Schruth

  Peter Desnoes, Chairman       Peter K. Schruth, President

Best regards,

cc: P. Schruth, D. Comisar, P. Farr, E. Tokarz



--------------------------------------------------------------------------------

Exhibit 10.7

LOGO [g74033ex10_6p34-40.jpg]

 

51 WEST 52 STREET

NEW YORK. NEW YORK 10019-6188

 

(212) 975-4321

   LOGO [g74033ex10_6pg40.jpg]

July 14, 2006

WESTWIND COMMUNICATIONS L.L.C.

Bakersfield, California

Ladies and Gentlemen:

Reference is made to the CBS Television Network Affiliation Agreement between
us, as amended, without limitation, by those certain letter agreements dated
September 23, 1998 (the “1998 Amendment”) and October 22, 2001 (the “2001
Amendment”) and December 2, 2003 (the “2003 Agreement”) (collectively, the
“NFL/NCAA Amendments”), relating to broadcast station KBAK-TV at Bakersfield,
California, and other agreements between us with respect thereto (collectively,
the “Affiliation Agreement”). You and we have agreed to further amend the
Affiliation Agreement (the “2006 Agreement”) as follows. Capitalized terms not
otherwise defined herein shall have the meaning ascribed to them in the
Affiliation Agreement.

1. The following inventory adjustments shall be made commencing September 1,
2006:

i. Affiliates will receive one (1) additional thirty-second unit per week in the
CBS Evening News.

ii. CBS will recapture one (1) thirty-second Supplemental Unit currently made
available to Broadcaster in Sunday Prime Time Network Programs, so that a total
of six (6) Supplemental Units (one per day, Monday through Saturday) shall be
available to Broadcaster per week, which, together with the Minimum Available
Advertising Inventory set forth in subparagraph 2 (h) (i) of the Affiliation
Agreement, will result in a new weekly guaranteed inventory of one hundred
fifteen (115) thirty- second units in Prime Time Network Programs for local sale
by Broadcaster.

iii. CBS will recapture one thirty-second unit (from those broadcast during
half-time) in each regular-season NFL game from those currently allocated to
Broadcaster during each NFL season.



--------------------------------------------------------------------------------

Exhibit 10.7

 

To reflect these inventory adjustments, the following amendments shall be made
to Paragraph 2(h) effective September 1, 2006 through August 31. 2009:

 

  (a) The following sentence shall be added immediately after the penultimate
sentence of Subparagraph 2(h)(i) of the Affiliation Agreement:

In addition, from September 1, 2006 through August 31, 2009, CBS shall make
available to Broadcaster for local sale one (1) additional 30-second unit per
week in “The CBS Evening News” (or its successor program) (in addition to the
amount of Inventory that is available for sale by Broadcaster in such Network
Program pursuant to the 2003 Agreement).

 

  (b) Subparagraph 2(h) (ii) of the Affiliation Agreement is amended by
substituting the words “Monday through Saturday” for “each day” in the third
full line of the first sentence. In addition, Exhibit B is amended by deleting
the last line “Sunday 1” in Exhibit B of the Affiliation Agreement.

 

  (c) Subparagraphs 2(h) (iii) (A), (B) and (C) of the Affiliation Agreement are
amended by substituting the numbers “eighteen (18)”, “thirteen (13)” and
“twenty-pine (29)” in the fourth full sentence of each paragraph (A), (B) and
(C) respectively, with the numbers “seventeen (17)”, “twelve (12)” and
twenty-eight (28)”, respectively.

In all other respects, Paragraph 2(h) will remain unchanged

2. To reflect limitations in Affiliated Station’s exclusivity and revised and
new exceptions to such exclusivity the following amendments shall be made
effective August 1, 2006 through August 31, 2009:

(A) Paragraph 1(b) shall be amended by ending the second sentence thereof with
the words “and of such offer” (on the third line of the relevant paragraph of
the 1998 Amendment), and inserting the following thereafter:

As to any Network Prime Time Entertainment Program that Broadcaster accepts in
accordance with the preceding sentence, CBS will not (i) authorize or permit the
broadcast of any such entire Network Prime Time Entertainment Program over any
over-the-air television station licensed to Affiliated Station’s community of
license, or authorize or permit the telecast of such entire Network Prime Time
Entertainment Program on any other Broadcast Network (i.e., CW, NBC, ABC, My
Network TV, Fox and any other broadcast television network that offers an
interconnected program service on a national and regular basis to multiple
affiliated broadcast television stations) or Cable Network (e.g. USA, TNT,
Bravo, A&E) in Affiliated Station’s designated market area as defined by Nielsen
Media Research, Inc. (“DMA”), at any time during the Exclusivity Period,

 

Page 2



--------------------------------------------------------------------------------

Exhibit 10.7

 

or, (ii) authorize or permit the exhibition of an entire Network Prime Time
Entertainment Program or platforms other than Broadcast & Cable Networks (e.g.,
the internet/broadband) prior to the first broadcast date on which CBS offers
such Prime Time Network Program to CBS affiliates for simultaneous television
broadcasting on the CBS Network in Affiliated Station’s DMA (“CBS First Run”).
The exclusivity protections set forth in the preceding sentence shall, subject
to the exceptions set forth in Paragraph 1(d), constitute the “Exclusivity
Arrangements.”

(B) Paragraph 1 (d) of the Affiliation Agreement is amended to read in its
entirely as follows:

 

  (d) Exceptions to Exclusivity. Notwithstanding anything in Subparagraph l(b)
of the Affiliation Agreement to the contrary, the exclusivity provided for in
said Subparagraph shall not apply to:

(i) news and public affairs programs (including without limitation the CBS
Evening News, 60 Minutes, and the distribution of News Footage and New
Segments);

(ii) Talk Shows;

(iii) Award Shows;

(iv) non-Prime Time episodic dramas;

(v) Sporting Events;

(vi) subject to Paragraph 1(j), Video on Demand ( i.e., distribution for viewing
on a paid subscription or fee for viewing basis, at the time of each individual
subscriber’s own choosing, as part of a general video-on-demand service);

(vii) events of national importance, (i.e., (A) an address by the President of
the United States of America on a subject of national importance or (B) coverage
of a matter of immediate national concern;

(viii) promotional uses (i.e., distribution primarily for the purpose of
promoting a Network Primetime Entertainment Program on the CBS Network);

(ix) a Sporting Event offered as part of a package of such events for viewing
nationally on a subscription or fee for viewing basis (a “Pay-Per-View
Exhibition”);

 

Page 3



--------------------------------------------------------------------------------

Exhibit 10.7

 

(x) distribution or commercial sale of a Network Prime Time Entertainment
Program to the general public for exhibition in the home by means of video
cassettes, video discs or similar devices;.

(xi) distribution or commercial sale to the general public of Network Programs
for exhibition by means of any device which is mobile or handheld;

(xii) distribution of clips, segments, footage and or parts of Network Primetime
Entertainment Programs;

(xiii) any episodic Network Program that CBS has ceased to broadcast on a
network basis, i.e., “cancelled programs”;

(xiv) Theatrical Movies, Made-for-Television Movies, Non- Dramatic Specials or
Mini-Series.

(xv) Six (6) hours per week of regularly-scheduled Prime Time Network
Entertainment Programs, not otherwise exempt from the exclusivity provisions of
Paragraph 1(b), provided that any exhibition on other Broadcast Networks or
Cable Networks will not be made prior to the telecast on the CBS Network and
will not be in the same day and time period as that in which a Network Program
in the same program series is offered to CBS affiliates for simultaneous
television broadcasting on the CBS Network;

3. Paragraph 1(f) of the Affiliation Agreement entitled “Program Title” is
hereby deleted.

4. Paragraph 1(g) of the Affiliation Agreement entitled “Promotion” is hereby
deleted.

5. Paragraph 1 of the Affiliation Agreement is amended by adding a new
subparagraph 1(j), which shall read in its entirety as follows:

 

  (j) Affiliate Participation

(i) Broadcaster will share in revenue paid to CBS from the exhibition or
distribution on the following platforms of an entire Network Prime Time
Entertainment Program during the Broadcast Season in which the episode in
question has its CBS First Run, it being understood that, except for
subparagraphs 1(d)(vi) and 1(d)(xv), this will not apply to programs or
distribution exempted under Paragraph 1(d) above.

(A) Video-on-Demand. With respect to Network Prime

 

Page 4



--------------------------------------------------------------------------------

Exhibit 10.7

 

Time Entertainment Programs exhibited on a Video-on-Demand basis to subscribers
in Affiliate Station’s DMA, CBS shall pay Broadcaster a proportionate share,
based on the number of television households in Affiliated Station’s DMA divided
by the total number of television households in all DMAs of CBS Network Stations
in which the Network Prime Time Entertainment Program in question is exhibited
on a Video-on-Demand basis, of the following percentage of Net Profits from the
fees received on a fee for viewing and subscription basis (“VOD Gross Revenues”)
as follows:

(1) for programs that are exhibited on a Video-on-Demand basis prior to or
simultaneous with the first broadcast date on which CBS offers such Prime Time
Network Program to CBS affiliates for simultaneous television broadcasting oil
the CBS Network (“Pre-Air Exhibitions” & “Simultaneous Exhibitions”), twenty
percent (20%) of Net Profits (as defined below).

(2) for programs that are exhibited on a Video-on-Demand basis after the first
broadcast date on which CBS offers such Prime Time Network Program to CBS
affiliates for simultaneous television broadcasting on the CBS Network
(“Post-Air Exhibitions”), ten percent (10%) of Net Profits (as defined below).

For purposes of this Subparagraph: CBS Network Stations shall include all
stations that regularly broadcast the programming of the CBS Television Network,
including both Network-Affiliated Station Licensees and stations owned by CBS or
any Affiliate thereof.

(B). Internet Streaming Exhibition With respect to the exhibition of Network
Prime Time Entertainment Programs on or through the Internet from which CBS
derives advertising revenues on a per click-through basis, CBS will pay
Broadcaster a flat fee of Five Dollars ($5.00) for every thousand click-throughs
originating from Affiliated Station’s Web Site. The amount paid to Broadcaster
shall be adjusted every six (6) months to increase or decrease proportionately
with the average amount received by CBS for each one thousand click-throughs
(equal to 25% of CBS’s CPMs).

(ii) CBS will pay Broadcaster its share of set Profits under this subparagraph
every six (6). months commencing on or about July 1, 2007, for the preceding
six-month period (e.g., CBS will make the first such payment to Broadcaster on
July 1, 2007 for the August 1, 2006 through December 31, 2006 period, the second

 

Page 5



--------------------------------------------------------------------------------

Exhibit 10.7

 

such payment to Broadcaster on December 31, 2007 for the January 1 , 2007
through June 30, 2007 period, the third such payment to Broadcaster on July 1,
2008 for the July 1, 2007 through December 31, 2007 period, and so on, with the
last payment on December 31, 2009 (or the January 1, 2009 through August 31,
2009 period). CBS’s payment shall be accompanied by a statement, in reasonable
detail, accounting for (X) the VOD Gross revenues paid to CBS pursuant to (A)
above, the costs subtracted there-from in order to calculate Net Profits, and
the manner in which Broadcaster’s proportionate share of Net Profits was
calculated; and (Y) the Internet advertising revenue derived by CBS on a per
click-through basis from click-throughs originating from Affiliated Station’s
Web Site, and the manner in which Broadcaster’s fee in accordance with (B) above
was calculated.

(iii) It is understood that the Affiliates Board or its designee, on behalf of
Broadcaster and all other Network-Affiliated Station licensees, shall have the
right, during the term of the Affiliation Agreement and for one year thereafter
(but no more than once in any 12 month period during the term and once in the
year thereafter) and subject to any contractual obligations of CBS, to a
reasonable inspection and audit of the books and records of CBS that are
relevant to CBS’s compliance with this Subparagraph and that relate to the
applicable period, upon reasonable notice to CBS.

6. Paragraph 3(f) of the Affiliation Agreement entitled “Renegotiation; Partial
Expiration and Termination” is hereby deleted.

7. To reflect an adjustment in Affiliated Station’s Annual NFL Contribution
based on the calculations set forth above as of August 1, 2006, the following
subparagraph shall be added to Paragraph 14:

 

  (c) Effective from September 1, 2006, to August 31, 2009, Affiliated Station’s
Annual NFL Contribution shall be $74,686.

8. In order to effectuate the intent of the agreements reached between the
parties, the last numbered Paragraph of the Affiliation Agreement entitled
“Definitions.” shall be amended by:

 

  (a) revising the definition of “NFL Agreement” to read: “NFL Agreement” means
that certain Agreement between CBS and the NFL, as the same may be amended,
extended, renewed or otherwise replaced but which, in part, grants the CBS
Network rights to telecast the NFL games commencing with the 2006-2007 NFL
Season through the 2008-09 NFL Season.

 

Page 6



--------------------------------------------------------------------------------

Exhibit 10.7

 

  (b) revising the definition of “NFL Broadcast Period” to read “NFL Broadcast
Period” means through August 31, 2009

 

  (c) revising the definition of “Exclusivity Period” to read: “Exclusivity
Period” means, with respect to a Prime Time Network Entertainment Program,
(i) the period preceding the first broadcast date on which CBS offers such Prime
Time Network Entertainment Program to Station for simultaneous television
broadcasting on the CBS Network, and (ii) the period prior to the end of the
Broadcast Season in which CBS first offer such Prime Time Network Entertainment
Program to Station for simultaneous television broadcasting on the CBS Network.

 

  (d) adding the following definition of “Net Profits”: Net Profits means the
gross revenues received by CBS from the exhibition or distribution of any
Network Prime Time Program as specified in Paragraph 1(j)(i)(A), less the costs
incurred by CBS that are specifically attributable to redistributing &
exhibiting the program on the particular platform (but not to the original
production or acquisition of the program by CBS), including without limitation
(i) sales commissions, (ii) payments to profit participants (e.g., participants
involved in the creation of the program or with ownership interests in the
program), (iii) music licenses: (iv) guild payments, and (v) residuals.

 

  (e) amending the definition of “Broadcast Season” to add the following new
sentence at the end thereof: For Network Programs that have their CBS First Run
outside of the above-referenced period. the “Broadcast Season” shall be deemed
to be that period of time ending when the next Broadcast Season begins.

 

  (f) adding the following definition of “1998 Amendment”: “1998 Amendment”
means that certain agreement entered into between CBS and its affiliates
pertaining to NFL contributions, inventory, exclusivity and other matters dated
September 23, 1998.

 

  (g) adding the following definition of “2001 Amendment”: “2001 Amendment”
means that certain agreement entered into between CBS and its affiliates that
amended the 1998 Amendment, dated October 22, 2001.

 

  (h) adding the following definition of “2003 Agreement”: “2003 Agreement”
means that certain agreement entered into between CBS and its affiliates
pertaining to NCAA contributions, inventory, and other matters dated December 2,
2003.

 

Page 7



--------------------------------------------------------------------------------

Exhibit 10.7

 

9. CBS agrees to discuss in good faith with the Affiliates Board a plan for the
mutual benefits of CBS and Network-Affiliated Station Licensees, providing for
affiliate distribution of CBS programs (with local inventory) over the Internet
and other alternate distribution platforms.

10. Without limitation of any other provision of the Affiliation Agreement,
Broadcaster and CBS each agrees that, except as required by law, it will not
disclose any provision of this 2006 Agreement, or any discussions or
negotiations relating thereto, to any person not employed or retained by CBS,
Affiliated Station, Broadcaster, their respective Affiliates, or a CBS
Affiliate. No press release or other statement concerning this 2006 Agreement
will be made without the approval of both parties.

11. Paragraph 4 of the 2003 Agreement, which specifies a December 31, 2006,
expiration date for certain provisions of the Affiliation Agreement, is hereby
deleted.

12. Except as otherwise provided herein, the commencement date of this 2006
Agreement shall be September 1, 2006, and, unless otherwise provided for in the
2003 Agreement, all terms herein and all terms of the 1998 Amendment and 2001
Amendment (subject to the amendments herein), will expire August 31, 2009.
During the foregoing period, the provisions contained in this 2006 Agreement
shall be incorporated, as applicable, in their entirety in any amendment to or
renewal of the Affiliation Agreement, and may not be amended or modified by CBS
without the approval of The Board of Directors of CBS Television Network
Affiliates Association, which approval may be granted or withheld in its sole
and absolute discretion.

13. This 2006 Agreement is being submitted to all Network-Affiliated Station
Licensees for approval. If this 2006 Agreement is rejected by the
Network-Affiliated Station Licensees whose television stations, in the
aggregate, exceed 5% or more of the total DMA coverage (as determined by Nielsen
Media Research, Inc.) of such Network-Affiliated Station Licensees, then, at the
option of CBS, this 2006 Agreement may be declared null and void ab initio with
respect to all affiliates. Within a reasonable time following distribution of
this 2006 Agreement, CBS shall notify Affiliated Station and The Board of
Directors of CBS Television Network Affiliates Association of the satisfaction
or the failure to satisfy the condition set forth in this Paragraph.

In all other respects, the terms of the Affiliation Agreement, as amended, are
hereby confirmed and ratified.

 

Page 8



--------------------------------------------------------------------------------

Exhibit 10.7

 

Please signify your agreement to the foregoing by executing the Agreement in the
space indicated below, faxing such executed Agreement to the attention of Rhonda
Troutman at Facsimile No. 212-975-4229, retain one for your records, and return
one original executed copy of the same to Rhonda Troutman, Senior Vice
President, CBS Affiliate Relations, 7th Floor, 51 West 52 Street, New York, New
York 10019, by August 14, 2006.

 

Very truly yours,

CBS Affiliate Relations,

A Unit of CBS Broadcasting Inc.

By:  

/s/ Peter K. Schruth

Name:   Peter K. Schruth Title:   President

 

Agreed and Accepted this 24 day of July, 2006.   /s/ Mr. Peter Desnoes  

Mr. Peter Desnoes

Chairman

 

Westwind Communications L.L.C.

47-475 Vintage Drive East

Indian Wells, CA 92210

 

Page 9